Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 1of51

 

 

 

 

 

 

 

 

 

  
 
  
 

 
 
  

 

    

 

 

 

 

 

 

PRED ase 8:20-DK-03563-RCT Doc 26 Filed 05/19/20 Page i of 61
% OM 5-0123
Form U.S, Income Tax Return for an S Corporation aan
. I Do not file this form unless the corporation has filed o1 is All “ a
Oepartment of the Treasury attaching Form 2553 to elect 19 be an S corporation. fra ker EE
infernal Reverie Scrvice + Go to www irs.qow/Forint120$ for instructions and the latest information.
For calendar year 2018 or tax year beginning , ending
3 election effective dete Name : : BD Employer identification number ~
| ype Pexformance Driven
pe XX-XXXXXXX
oon Homer, street, a: car “EB coporaied SS
73840 Frv (20/2012
PRI T° City or kiwn, state or p tO —
Sarerota
- . So, 286,822

 

 

   

a fs the corporation electing io be an S corporation beginning with this tax year? ; | Yes (Xl No
f ‘ |

  

For 2553 if not already filed

at

   

    

 

 

       
 

 

 

 

 

    

       
   

 

 

    

 

 

 

 
   

 

 

 

Ho Check if (4) [ Final return {2} [| Name change (3) [| Address change (43 bal Amended return (5) | 5 election termination or revozs
1 inter the number of shareholders who were shareholders duing any pail of the lax yea Joome fe L
Caution: Include only usce or business income and expenses on fines 1a through “4. See the instructions fore ~ _ _
| fa Gross receipts oe seles Cobb bone. fat 5, —
| ob Returns and allows sce: oo, oo bib oe |
w | / Reenes Sued Ene 7 IM 42 258.
— “ i OD
G 3 Gross profit, Suienc Oo ebeee eee. — / oo oe 3. 16013.
mh Net gain (loss) fron for 4797, line 17 (altach Form 4797) 4
& Other income (loss) (er instructions—atlach statement) eee Stat 2 -
_ {6 Yotal income {loss}, Adc lines Sthrough $e a:
7 ‘compensation o° officers (sec instructions—etlesh Form 4125-2) oe.
‘2 8 Saicrios and wages: (less employment credils) ccc cove
£ Repairs and mainte

Rad debts

Tercus and licenses

 

| 42 | 105 ,432
43 | 150,363

 

 

43° Interes! (see instructions) .. 48... a Le

14 Depreciation not claimes! on Form 1125-A or elséwhere on refS¥fn (atiach Form 451." eS

1& Depletion (Do not deduct cil and gas depletion.) 45
16 Advertising 16 | 15 232

    

J 35 BAT

 

 

 

 

Deductions (see in

 

 

 

     
 
  
  
 
 
 

 

 

 

 

 

 

 

 

17 Pension, profit-sharing, elc., plans 47 |
Employee benefit progiams _18 | :
4% Other deductions (attach st ; oo. _ _ig .
200 Teal deductisns, Add fines 7 through 19 be | 20
24 Ordinary business income (loss), Subtract lin: 20 from ling G@ o...00.0 0.0... cette eee eens . - 24
22a Excess net passive income or LIFO recapture tax (see instructions) aay |
b Tax from Schedule D (Form 1120S) obec oo Leb
o c Add lines 22a aud 22b (see insiuctions for additional tax ee 2c | _ -
‘= 123a 2018 estimated ta, payments and 2017 overpaymeni creviiled to 2018 wo eee.
2 b Tax deposiled with Fors 7004 oe
z © Credit tor federal tax pad on fuels {atlach Form 4136)
|] ¢ Refundable credit from Form 8827, line 8c ne
| co Add lines 23a tough 23d So ovtvcn vette 23e
~ 24 Estimated tax penaky (see instructions). Check if Form 2220 is attached . 24
KS 25 Amount owed. If line 23c is smaller than the total of lines 22¢ and 24, enter amount owed
2& Overpayment. If line 23e is larger than the total of lines 220 and 24, erier amount cv
27 Erier amount from line 26; Credited to 2018 estimated tax

 

 

 

Under penatties of pe! Clare tha: { have examined this +

   
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sign _ _ 0 President
Here Joy Wilson e Title - — _
rs name ~ ~ Proparer’s sianature — Date Cheek |_| if PTIN -
Paid Beth A Wilson, EA Beth A Wilson, EA 10/15/13 | settempioyea POO1E7460
Preparer Fins name > Wilson Tax and Accounting Inc FinsENP XX-XXXXXXX
Use Only Firm's address Pb L300 Enterprise Dr Ste A
Port Charlotte, FL Phone no. G41~625-1925

 

 

 

For Paperwork Reduction Act Notice, see separate instructions.
DAA

Fom 11205 (2018)

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 2 of 51
PERFOR Case 8:20-bk-03563-RCT Doc 26 Filed 05/19/20 Page 12 of 61

Form 11208 (2018) Performance Driven Landscaping Corp 46~4091022
Schedule B | Other Information (see instructions) -

1 Check accounting method: a Cash ob [| Accrual “No_
c [8] Other (speciyy Modified Cash :
See the instructions and enter the;

a Gusiness acilviy Lawn and Landscapg = | b Product or senics t Maint. & Manag jRNEN
3 AR any lime during the lax year, was any shareholder of the corporation a disregarded entre. = trust, an estate, ora
Nnennee or similar person? If "Yes," stlach Schedule B-1, Iniurmeion on Cerain Shareholui!:, ofan Corporation xX
Al the cnd of the tax year, did fhe corporation: —_

 

nN

   

 

 

on

« Own directly 20% or mote, or own, directly or indirectly, 50% of more of the total siock issued and oulslanding of auy
forcign or domestic corporation? ior rules of constructive ownership, see instructions. if “Yes.” ” complete (i) through (v}

 

 

 

 

 

   

DEW oe eee ee CLE eee eee vee bat etee eee a
(iii) Country a (iv) Percentage of | (vy i Percentage in fivy is 100%,

{i} Name of Corporation incorporation Sioch Owned Enter the Dale Qf any)

amber (if any} a Qualiied Subchapi: 5

Subsidiary Election Was Wace

 

 

 

 

 

 

 

 

 

 

 

b Own directly an interest of 20°% cr more, or own, directly or i ly, an interest of 60% « sore in the profit, loss, or
capilat in any foreign or domestic perinership (including an enuty vealed as a painership) or in the beneficial interest of a

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

trust? i iules of constructive ownership, see instructions. If "Yes," complete (jj through (W below ee © vob — |x
Gi} Employer {iv} Country of iV) Maximum Pe centage
(i) Name of Entity (iil} Type of Pres; Organizalion Owned ia Profs,
Loss, or Capital
5 a Al the end of the lax year, did the corporation have any outstanding shares of restricted stock? — x
if “Yes,” complete lines (} and (i) below, rs po
(i) Total shares of restricted Slot i leeece coceeeteteeeeevteeeee ce. Be ccereveteeees
(ii) Total shares of norvrestricted SlOCK cece ce vreteeeeeceee Bee cecce eee
b Al the end of the tax year, did the corporation have any outstanding stock options, warrants, of similar instruments? x
lf “Yes,” complete lines (i) and Gi) below, —
{i} Total shares of stock outstanding at tic end of the lax year oo. . Po
{i} Total shares of stock oulstending if all instuments were executed ee
6 Has this corporation filed, or is it reauired 10 file, Form 894%, 1 ~~
informaiion on any reporlable transaction? .. 6... x

 

¢ Cheek this box if the corporation issued publicly offered debt instrumenis wilh original issue discount he []
if checked, the corporation may have to file Form 8281, information Relurn for Pubficly Offered Original Issue Discount
Insiruments.
8 If the corporation: (a) was a C corporation before il elected to be an S corporation or the corpcration acquired an
asset with 4 basis determined by reference to the basis of the asset (or the basis of any other property) in
ihe hands of 2 C corporation and (b) has net unrealized built

 

in gain it: excess of the net recognized buill-in gain
‘hy net recognized built-in gain from prior years (see
instructions) b 8

  

from prior years, enter the nei unreatized built-in gain reduc:

 

 

 

in effect during the tax year? See instructions x
10 oes the corporation satisfy one of the following condition: and the corporation doesn't ovm a pass- through entity with Be
curren year, or ror ye year canyover. excess business interesl : expense? See instructions x

 

preceding th ihe current tax year don't exceed $25 million and the corporation isn't a tax shel ¢ oO
The corporation only has business interest expense from (4) an electing real properly wade or business, (2) an electing
igiming business, or (3) certain uiility businesses under section 183(){7}.
lf “No,” complete and attach Form 8g90.
i1 Does the corporation salisfy both of the following conditions?
2 The corporation's total receipts (see instructions) for the lax year were less than $250,000 oc ebeecebccecccceceeuneeces ce.

b The corporation's total assets al the end of the tax year were less than $260,000 a
If “Yes.” the corporation Is _not required to complete Schedules L and M-1.

oo

 

 

 

 

 

DAA

Fom 1 1208 201m)
PERFORIV

Form 11208 (2018)

Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 3of51

Case 8:20-bk-G3563-RCT

Doc 26 Filed 05/19/20

Pade 13 of 61

Performance Driven Landscaping Corp 46--4091022

 

 

 

  

 

 

 

 

 

 

 

 

 

 

Page 3
Schedule B Other Information (see instructions) (continued) Yes XS
12 During the tax year, did the corporation have any non-shareholder debt that was canceled, was forgiven, or had the
lerms modified so as to reduce the principal amount of the debt? cc cecretee ecco cebeebebeeebeeeeceeeepe a
If “Yes,” enter ihe amount of principal reduction — RB a
13° During the tax year, was 2 qualified subchepler S subsidiary election terminated or revoked? If “Yes.” see instructions 0.” x
i4a Did the corporation make any payments §: Leeeceeeen in ae
b li "Yes,” did the cerporation file or will H file on: . Bee eee ded eee e tcc cede eee eeeee x _
18 Is the corporation aeching Forn 8895 lo ceriily es 2 Qualified Opportunily Fung? | x
If Yes," enter the amount from Forn 6966, line 15 cece ee PG ee
Schedule K Shareholders' Pro Rata Share ltems Total amount
1 Ordinary business incorne (loss) (pe | 876,695

3a Other gross rental income {less}
b Expenses from other rental activiti

 

2 Net rental real estate income (loss) (atlach Form 8825)

 
 

 

 

 

 

 

   
  
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ny c Other net rental incerne (foss). Suit
8 Interest income
2 5 Dividends: 4 Crdinary divi
& b Qualified dividends
SS
7 Wei shori-term capital gain (loss) (attach Schedule D (Form 11208)
8a Net fong-term capital gain (loss) (attach Schedule D (Form 11208) .
b Collectibles (25%) gain (oss)
c Unrecepiured section 1250 gain (ailach statement)
9 Net sections 1231 gain (loss) (allach Form 4797)
70 Other income (loss) (see instructions)... lype Ie 40
» {tt Ssetion 179 deduction (atlach Form 4562) 44 184/626
6 | 12a Charitable CONT OUEOMS iret, See Stmt  _ 42a
8 b Investment interest expense cece bebb ee be cece bo cobebbeeese 42b _
3 © Section SS(e)(2) expenditures (1) Type (2) Amount IP | 12¢(2) __ 7
d_Other deductions (see instructions). Type 12d
13a Low-income housing credit (seciion 425) loc cecceocceeeeeeeee cc 13a
b Low-income housing credit (088) 13b
n ¢ Qualified rehabiltation expenditures {rental real estate) (attach Form 3468, if applicable) 13c_ | .
5 d Other rental rea! estate credits (see instructions) nn 13d _ _
6 e@ Other rental credits (see instructions) Type te
f Biofuel producer credit {attach Form 6478) 13f
g Other credits (see instructions)... 0... Type » ~ 13a
ida Name of country or U.S. possession Lek
b Gross income from all Sours tab
c Gross income sourced at shareholder level eco cccce vce cececccecseeceeecce. Severe. 14c
Foreign gross income sourced al corporate level a
d Section 951A category 44d
e Foreign branch category i4e
F Passive category i ccccceee ce eseeteteetete tte teeeteeee ec ‘4f
« G General caegory cece cceveveveeettte bbb vbbbb bebe ‘4g
5 h Other (atiach statement) 14h
8 Deductions allocated and apportioned al shareholder level po
i Interest expense ee
r FO eee eect cece vet pene ce ebit ete ttt yer coy teeeep 14j
5 Deductions allocated and apportioned ai corporate level fo foreign source income pie
5 k Section 951A calegoy _
* | Foreign branch category j
mPassive calegoy
m Genera! category ee ie ceeceteeteceee cutttvvecveeteteeetenes
@ Olher (attach statement) i ceceeeneetee coe eee eee eee
Other information, EE
p Total foreign taxes (check one): L] Paid [| Accrued
q Reduction in taxes available for credil (attach statement)
r_Other foreign tax information (aitach statement)
DAA

Fom 1120S (2018)
PERFDRIV

Form 1420S (2018)

Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 4of51

case 8:20-bk-03563-RCT Dac 26 Filed 05/19/20

Page 14 of 61

Performance Driven Landscaping Corp XX-XXXXXXX

Page 4

 

 

 

 

 

 

 

 

  

  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule K Shareholders’ Pro Rata Share Items (continued) _ Total amount
x) 18a Post-1986 depreciation adjustment iSa 3,442
gre b Adjusted gain or boss ce vrecrttt be ish | 6, 309
BES | © Depleton (other than oil and gas) wi§e fe
s&& a Of, gas, and geothermal properlies ~ gross income WAG
Set e Oil, gas, and geothermal properties — dedectons tse -
coe i Other AMT ileme fattach statement) oo ee ist
Zs 16a Tax-exempt interes tncome woe, 4 MBA _
osu b Other laxexempt income iGb _
<O8 | c Nondeducti expenses bo bbb tet tee bettttteee cre 16¢ 27,262
¢ e® ¢ Distributions (aitach statement if required) (sec: instructions) 46d 500 t 000
sr Repayment of loans from shareholders ow. edaphic cutee et rete ees ne 160
6 | 47a Investment income | i7a 264
BE |b iviman cxpnses me ef
oF c Dividend disiritxtions paid from accumulated ezmings and profits bbb tic _|
_& d_Other items and amounts {atlach slatemen) See Statement 4 . a ee
9% | 18 Incomelloss reconciliation. Combine tne amounts on lines 1 through 10 in the te ight
; ace column. From: lhe resull, subtract the sum of the amounts on lines 141 through 12d and ip ee, 48 49%, 003
Schedule L__ Balance Sheets per Books ; Begining of tax year End of tax year
Assets _{a) _ (Bp {c} . (d) _
Bee ja a RIB, OBZ. 64,584
2a Trade notes and accounts receivable Lo | _.
b Less allowence for bad chs { _ oe. (..
; TO — - - ~
4 eee eet ee a
5 1 fa
6 6,863 25,505
7 Loans to shareholders 886,498 1,265,996
8 Mortgage and teal estate loans —_ |
9 Other pestments (ailach sttemenl) : fo
10a Buildings and other depreciable assels 566,987 549 ,160 -
b Less accumulated depreciation CC 479,573 87,414 | 528 , 358 20,802
iia Depletable assets po - .
less accumulaicé depletion Co . AK
412 Land (net of any amorlization) Oe
43a Intangible assets (amoilizable only) _ 6,323 14,623, OO
b Less accumulated amortization ( 632 5, 691 | 1,688 12,935
14 Other assels (attach slalement} i
18 Tolal assel5 ee ee 1,164,548 1,386,822.
Liabilities and Shareholders’ Equity . : ‘ 7
16 Accounts payable a.
17 — Morlgages, notes, bonds payable in less than 4 year _ woe ee | _ |
18 © Other current liabilities (attach stalemen}) Stmt . & : 254,590 __35 9 ! 6 93.
79 Loans from shareholders °
20  Morigages, notes, bonds payable in 1 year or more \ 878,301 1,023,731
21 Other liabilities (attach siatemen} :
22 Capilalstock 1,000] * S 1, 000°
23 Additional paid-in capital 510 __. 510
a i a . Sane? EE
equiy (allach stalememl) eee : ——--—. ne
26 Less cosl of lreasury stock = oc beceeeceees mie (
27 Total iiabilities and shareholders’ cauily..... 1,164,548 1,386,822

 

 

 

 

DAA

Fom 1120S (2018)
PERFDRIV

Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 5of51

Case 8:20-bk-03563-RCT

Dac 2¢

Filed 05/19/2

Form 11208 (2018) Performance Driven Landscaping Corp XX-XXXXXXX

Page 15 of G1

 

 

 

 

Page 5
Schedule M-1 Reconciliation of Income (Loss) per Books With Income {Loss} per Return
Note: The corporation may be required io file Schedule M-3 (see instructions)
4 Net income (loss) per books _. AT1 741) & income recorded on books this year nol included
2 income included on Schedule K, fines 1, 2, 3c, 4, Gn Schedule K, tines 4 through 10 femize}:
~3. 6, 7, 82, 9, and 10, not recorded on books this a Taxexempi interssl $
i re eee ob vcetetee vests a
3 Expenses recorded on books this year not & Deductons included on Schedule K, fines ee
inguded or Schedule K, imes 4 through 12 1 through 12 and idp, not charged
and 14p (ilemize): agams! book income this year (demize):
a Lepredation $0 ® Depreciation $0
Penistone Fe 4,145 eevee ebeteees cutee uo vatesevievsseeeveees p ee
me. 23,117 27,262) 7 Addiines Sande J _.
4 Addiines tthrough3. 499 0031 8 _ Income loss} (Schedule K, line 18). Line 4 less fine 7 499,003.

 

 

 

 

Schedule M-2

Analysis of Accumulated Adjustments Account, S

hareholders’ Undistributed Taxable Income

Previously Taxed, Accumulated Earnings and Profits, and Other Adjustments Account

(see_instructions)

 

  
 

 

 

 

 

 

 

 

 

 

{@) Accumulated {b) Sharenelders’ (c) Accumulated (4) Glhe adjustments
adjusiments account unskzinbuled ta eamings and profits accourd
come previously
1 Balance al beginning of tax year 30,147 P ~~
2 Ordinary income from page f, line 21 | TE, 695
% Other additions Stmt 8 6,934
4 Loss frompageifine2p (oY a
6 Other seduction: Sime 8 [B77 Bea) LC
6 Combine lines tthroughS 501,888
7 Distibuiops 500,000
8 _Balance at end of tax year. Subtract fine 7 from line 6 1,888

 

 

 

 

DAA

Form 1 120S (2048}
PERFDRIV

“|
Form

125-4

Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 6of51

Case 8:20-bk-03563-RCT [Doc 26 Filed 05/39/20 Page 16 of 61

Cost of Goods Sold

(Rev. November 2018}

Deparment of the Treasury
internal Revenue Service

}* Attach to Form 1120, 1120-C, 4120-F, 14 208, or 1065.
Go to wwuirs.gow/Form1125A for the latest Information.

OMB No. 1548-0123

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Employer identification number
Performance Driven Landscaping Corp __ 46-4031022_
4 Inventory at beginning of year obec been oe, 4 _. ~~
$ COBEN cece c eee cece cot tttee tte be tue evebeen bette ote eterna 3 2,012,090
4 Additional section 263A costs (altach schedule) 4 _.
5 Other costs {atlach schedule} 5 4,209,235
6 Total. Add fines 4 throug Se 8 3,228, 325
7 Inventory atendofyear 7 _.
& Cast of goods sold. Subtract line 7 from line 6, Enter bere and on Fern 1120, page 1, line 2 or the
appropriate line of your tax return, See instructions cee, LS 3,228,325 —
$4 Check all methods used for valuing closing inventary:
a Cost
(i) {|_| Lower of cost or market
(ii | | Other (Specify method used and aliach explanation) Pe
Check if here was 3 writedown of subnonmat ooods be -
¢ Check if the LIFO inventory method was adopted this (ax year for any goods (if checked, atlach Form 970) co bcceeeeneeees ee i |
d_ lf the LIFO inventory method was used for this tax yea, enter amount of closin: inventory computed ~
UME ccc ceccesecesssssttariessrvvtistsvetatecvasey sevaneaseveesvtenatiscitteseevee Lee]
@ Kf property is praduced or acquired for resale, do the rules of section 263/ apply to the entity? See instructions {| Yes [S| No
f

. C] Yes [3] No

 

For Paperwork Reduction Act Notice, see instructions,

DAA

Form 1125-A (Rev. 11-2018)
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 7 of 51

PERFORIV

Schedule K-1
(Form 11208)

Department of the Treasury

Case 8:20-bk-03563-RCT

2018

For calendar year 2018. o: tax year

  

Doc 26 Filed 05/19/20

Cj Final K-1

Page 17 of C1

b?bbas

OMB Wo. 1545-0123

Amended K-1

 

[Part tl]

Shareholders Share of Current Year Income,
Deductions, Credits, and Other Items

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“ 4 Ordinary business incame (loss) 43 Crockis
Inter! Revenue Senice wo t
vee eee See centre foe 676,695 ce beeen oc
beginning [ i ontitg [ | 2 Nel seatal reat eslate income floss}
Shares et S bay ey gs fle seese ea 7 Moti ine ~{- rt ee ce
Sharcholder's Shere of |: iCOMe, VeEauctlo! re 3 Other net rental income (loss)
ae the £
Ci edits, ec. F See back of farm and seperate instuctions,
~ . : 4 Interest income
{ Part | Information About the Corporation 294
A Corporation's employer identification number 5a Ordinary dividers
46~4091022 _ ; ;
B Corporation's name, address, cily, slate, and ZIP cove fb QueMfied dividends 44
Performance Driven Landscaping Corp
G Royalties ~
7840 Frudtville Road
Sarasota FI, 24240 7 Net shorierm cepilat gain (less)
C IRS Center where corporation filed return 8a Het fong-lern cazital gain (loss)
e-file oe. _
ce a a mt Bb | Collectinies (28%) gain (loss)
Part ll] Information About the Shareholder ‘
D_ Sheanatiers identifving oumber \ 8c | Unrecaplured section 1250 gain ~ oe
redacted
oe STS fail cote 3 Nel section 1231 ysis {kiss} ”
Joy DeGrasse 6,650
2727 Dick Wilson Dr 10 Olher income {ioss) 15 | Atemative minmum lax (AMT) ilems
A 73,442
Sarasota VI, 34240
8 “6,309
F  Shareholder’s percentage of stock
ownership for lax year i 00.000 00 0 Yo -
VW Seclion 179 deduction 16 hers altecting shareho'ser basis
184,626 org . STMT
12 Other deductions
D 500,000
=
o
@
wn
2
wo
a
e 17 Other information
A 284
_ Ke STMT
_ Va 676,695
* STMT

 

 

 

 

 

* See attached statement for additional information.

 

For Paperwork Reduction Act Notice, see the Instructions for Form 11208.  www.irs.govffomm11208

DAA

 

Schedule K-1 (Form 1120S) 2048
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 8of51

 

PERFDRIY Case 8:20-bk-03563-RCT Doc 26 Filed 05/19/20 Page 18 of 61

Fonn | AD Behe Compensation of Officers

(Rev. October 2016) I Attach to Form 1120, 1120-C, 1120-F, 1120-REIT, 1120-RIC, or 11208. OMB No, 1845-0123
ee vn eee f Information about Form 1425-E and ils separate instructions is al 4 ww. iis.goviformt 125e,

Name

Employer Kentilication number

Performance Driven Landscaping Corp 46~4091022

 

Note: Complete Form 1125-£ only if tolal receipts are $500,000 or more. S8e@ instructions for definition of total receipis.

 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- pane eer 0 Se sc tie | patty fon eee] cn
4 Joy DeGrasse |redacted %4 7.00 .000 % % 13,924
John Degrasse 100.000 % % % 13,924
_ i a % %
. oo. A % el
. eee Se % % .
-_—.-. - . el % %
der et “e wee %
% % hy
% % %
% % %
% % %
fo) % %
_ ; % fy %
el % %
% % % _
% % %
Hy _. Yo %
Yt % %
% % %
. % % __%
2 Total compensation of off 2 27,848
3 Compensation of officers claimed on Form 1125-A or elsewhere on return 3
4 Subtract line 3 from line 2. Enter the result here and on Form 1120, page 1, line 12 or the
appropriate line of your tax return. woe eee eee eee ete ieee ees . | 4 27,848

 

 

For Paperwork Reduction Act Notice, see separate instructions. Form 14125-E (Rev, 10-2016)

DAA
PERFDREE

Form ae io bE Ze

Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 9of51

Case 8:20-bk-03563-RCT Doc26 Filed 05/19/20 Page 19 of 61

ey Depreciation and Amortization

(Including Information on Listed Property)

OMB Wo. 1545-0172

Dapariment of te Treasury

I> Attach to your tax return.

2018

Altachment

 

 

  

 

 

  

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Intemal Revenue Service (89) Go to www. irs.gov/Form4562 for instructions and the tatest information. Sequence No, 179
Name(s) shoven on relurn Identifying number
Performance Driven Landscaping Corp XX-XXXXXXX
Burinase or activily lo which this form relates ~~ . _
_Reguiian Depreciation -
Mart { Election To Expense Certain Property Under Section 175 _
Note: If you have any listed properly, complete Part V before you_compleie Pari |,
i Maximum amount (see instructions) 1 1.,000,000—
2 = Total cast of section 779 property placed in service (see instructions) ee 2 184 626
2 Threshol! cost of section 179 property before reduction in limitation (see instructions) 3 |  2,500,000_
4 Reduction in limitation. Subtract line 3 from line 2. If zero orless. enter 4. Q
Ss. litnitalion for tax year. Subtract ine 4 from fine 1. Hf zero or less, enter -0-. Imes cbteteeeeees 5 2,000, 000
6 (a) Geseription of property __ | j Hlected cost
See Statement Ii __ 184,626
7 Listed property. | Enter ihe amount fromfine 20 L 7 _..
& Total elected cosi of section 179 property. Add smounis in column (co), lines Sand Fo oe, 8 184, 626
9 Tentative deduction, fuer the smalier offine Sorfine§ 3 184,626
‘iG Carryover of disallowed deduction from line 13 of your 2017 Farm 4562 0 Coe. _ {19
11 Business income fimitalion. Enter lhe smaller of business income (not less than zero) o line (aia 697 1269.
12 Seclion 179 expense deduction. Add lines 9 and 10, bul don't enter more tian ding 1 2 184 ,626
43 _Canyover of disallowed deduction to 2019, Add lines @ and 10, less line 12 | 13 | ae ee
Note: Don't use Part fl or Part Tf below for listed property. Instead, use Parl V.
Part tf Special Depreciation Allowance alc Other Depreciation (Don’t include listed property. See instructions)
14 Special depreciation allowance for qualified property (other than listed propery) placed in service
during the tax year. See instructions 14 7,988
iS  Propeily subject to section 168()(4) election is
i6 Other depreciation (including ACRS) ... ee ees 16
Part fl MACRS Depreciation (Don’t include listed property. see instructions. \ ~
Section A
17 MACRS deductions for assets placed in service in tax years beginning before 2018

48

 

If you are clecting to group any assats placed in sence during the tax ye inlo one or more General asset accounts, check here

Section B—Assets Placed in Service During 2018 Tax Year Using the General Depreciation System

wl 27,859

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b} Month and year {c} Basis for depre (a) Recuvery ;
{#} Classiftcation ct property placed ir (husinussfinvestment us: . (e) Convention (Ff) Melhod (g) Deprecinion seduction
service orly--s°@_insiruetions) pariod
19a 3-year properly roa ge
: b S-year property .
E “7-year properly a _
d= 10-year properiy -
e 15-year properly ~
{ 20-year property ; —
~ gq 25-year propery 25 yrs. SAL
h Residential renta! 27.5 yis. MM SAL
properly 7.5 yts. MiM S/L
i Nonresidential real 39 yrs. MM S/L
__propeity - MM SIL
‘ Section C--Assets Placed in Service Ouring 2048 Yax Year Using the Alternative Depreciation System
20a Class life jes mS SIL
b Weyear 12 yrs. Si ~_
_¢ 30-year _ - 30 yrs. MiMi Si _
d 40-year AO yrs. (vibd SL
Part IV Summary (See instructions.)
21 Listed properiy. Enter amount from line 28 21
22 =Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (a). andline 21. Enter
here and on the appropriate lines of your return. Parinerships and S corporations—see instructions ................... 22 35,847
23 For assets shown above and placed in service during the current year, enter the 7
portion of ihe basis attributable to section 263A costs .......0 00. 23
For Paperwork Reduction Act Notice, see separate instructions. Form 4562 (2018)

DAA
Case 8:20-bk-03563-RCT Doc159-1 Filed 12/02/20 Page 10 of 51

 

 

PERFORIV Case 8:20-bk-03563-RC} Doc 26 Filed Q5/19/20 Page 20 of 61
Performance Driven Landscaping Coxp 46-409102

Form 4562 {2048) Page 2
Part V Listed Property (Include automobiles, certain olher vehicles, certain aircraft, and property used for

entertainment, recreation, or amusement, }
Note: For any vehicle for which you are using the standard mileage fale or deducting lease expense, complele only 24a,
24b, columns (a) through {c) of Section A, all of Section B. and Section C if applicable.

Section A-——Depreciation and Other Information \ (Caution: See the instructions for limits for pa ssenger automobiles.)

 

 

 

 

 

 

   

 

 

    

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

on 1 etc a
24a bo you have evidence fo support tne businessinvestient use clamady | Yes mice 245 It "es," is the evidence wiltlen? Yes | | gey
ox ae - —y . tees cece heed LES OS LINO

b (c) J i i
ote "ced Business! th a
ete pe Cost or otter basis | Eiscted sechan 1 #¢
in service : \ COSt
- eee sacle ee i tere a - 1 ee Je tete ee ee
25 =Special depreciation allowance for qualifi ed listed properly plucad in service during
the lax year and used more lhan 80% ina qualified business use. Gee instructions
26 Property used more than 50% in a qualilied business use: :
wine eee a eee ee
i “T
—-. % — a pane tee ee —.
% !
27 Properly used 50% or less ina quai ed business use: ee
cee wee oe eee hee SAL
|
%, 1 Si
28 9 Add amounts in coluran (h), lines 28 through ¢7. Enter here and o:; hi le 21, page 4 | 28
29 __Add amounts in column (i), line 26. Enler here and ondine 7 9ag0 Vo eee eee tgs ect cube eens | 99

 

 

 

Section B---Information on Use of Vehicles
Complete this section for vehicles uses! by a saie proprietor, parinc:, or othe “more than §% owner,” or relaled person. If you provided vehicles
to your employees, first answer the quest Ons in Section C to see you mee an _exceplion to completing this section for those veliicles.

 

   

(a) {b} (c) (3) , 6
30 © Total businessfnvestment miles driven during vehicle 4 Wetscle 2 Vehicle 3 Vehicle 4 Vehicle 5 Vehicie €
ihe yeal (don't include commuting miles)
31 Total commuting miles driven during the year
32 Total other personal (noncommuting}
miles driven Pe eee eee be es
33 = Total miles driven during the year. Add
lines 30 through 320 .
34 Was the vehicle available for persona! No | Yes Ne Yes
use during off-duty hours?
35 vas the vehicle used primerily by a more

36 Is another vehicle available for personal use? ......

Section C-—-Questions for Employers Who Provide Vehicles for Use by Their Employees
Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
more (han 5% owners or relaled persons. See instructions.

 

37 De you maintain a written policy statement thai prohibits all personal use of vehicles, including commuting, by Yes No
YOUR SOO CS i ecccee cevnnececeeeesscoeeeeesseeecteteeeeeenenenes

36 Do you maintain 2 written policy stalement that prohibits personal use of vehicles, except commuting, ‘by your
employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners

39 Do you treal all use of vehicles by employees as personaluse?

40 Do you provide more than five vehicles to your employees, oblain information from your employees about the ees
use of the vehicles, and retain the inviormalion received?

44 Do you meet the requirements concerning qualified automcbie demonstration use? See instructions eee
Note: If your answer fo 37, 38, 39, 40. or 41 is “Yes,” don't complete Section B for the covered vohicles..

=PartVi" Amortization

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

2 (o} c nou
besinton of casts Date caine Amora amount cove sea heros on senoraation tr Ihis var
percentage
42 Amortization of costs that begins during your 2018 fax year (see instructions):
See Statement 12

8,300 423

43 Amortization of costs that began before your 2018 taxyear 43 633

44 _ Total. Add amounts in column (f). See the instructions for where to report. 44 1,056

 

 

Daa “Fom 4562 (2018)
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 11 of 51

PEREDRIV
Form Af G ¢

Deparment of the Treasury
lnteinal Revenue Service

Name(s) shown on relurn

Case 8:20-bk-035638-RCT

I> Go to wiav.its.gowForm4797 for instructions and lhe late

Doc 26

Filed 05/19/20

Sales of Business Property
(Also Involuntary Conversions and Recapture Amounts
Under Sections 179 and 280F(b}(2})

> Attach to your tax return.

Paue 21 of 61

st information. ;
identifying number

_ Performan:

4

Part |

 

 
  

ae ‘ : )
hbancaensping Corp {
» reported to you for 2078 on Forniis

fing on line 2, 10, or 20. See instructions

  

3B or 1099-5 for

 

Enter the gross proce & of exchen:
subslitule sialemen:) thai yuu are inc!

 

K

Sales or Exchanges cf Property Used in a Trade or Business a and fii, wok
Then Casualty or Theft—Most Property Held Viore Than 1 Year (see instructions)

tary Conyers

OMB No, 1545-0184
2018

Atiachment
Sequence Wo,

at

 

io: is From Other

 

 

 

 

 

 

 

 

 

 

 

 

  

    
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a) Deserstion | (b} Dats acquired fc) Date sotd | (J} Gross “ ae " Cas {sl Gen or Goss)
cf propaiy (ras, day, yt) (mo,, tay. yt) Sales price Subtract (fj from the
_ ot a _. an of (a) and (e)
See Statement 13 a
_ -o _ | — _. weve eee wee a BAS
|
, .
3. Gain, if any, from Form 4684, i 3 as
4 Section 1231 vain from installment sales from Form 6252, line 26 or 37 ; 4 oo
5 Section 1231 ge’: or (loss) from Eke-kind exchanges from Form 8824 8 | ~
6 Gain, if any, from fine 32, from olher {han casually or theil ow, oo BC 6 — 8,895
7 Combine Enes 2 through S. Enter the gain or doss) here and on the appropriate line as follows: ne 7 ee Gj 650
Partnerships and S$ corperatians. Report the aain or (loss) following the instructions far Farrn 1085, “cistule I<,
line 10, or Forn: 11205, Schedule K, line 9. Sijp lines 8, 9, 11, and 12 below.
Individuals, partners, S carporafion shareholders, and afl others. If tine 7 is zero af a loss, enter the amount from
line 7 on line 14 below and skip nes & and 9. If tine 7 is a gain and you didn't have any prior year seciion 1234
tosses, or they were recaptured in an carter year, enier the gain from ne 7 as a long-term capital gain Gn the
Schedule D filed with your return and skip lines &, 9, 11, and 12 below. s
8 Nonrecaptured net section 1231 losses from prior years. See insiructions §
9 Subtract line 8 fiorn line 7. If zero or less, enter -0-. If line 9 is zero, enter the gain {rom line 7 on fine 12 below. H line
9 is more than zero, enter ihe amounl from line & on line 12 below and enter the gain from line 9 as & long-terrs
capital gain on the Schedule D filed wilh your relurn. See instructions ....0 2... cece cence cece ees 8
Part II Ordinary Gains and Losses (see instructions)
10 ¢ jains_and losses not included on lines 14 through 16 1 or less
i.
14 Loss, ifamy, frontline Fee cece ene cn eee e tne ehcp coer ee ceveueeeestevey vivavereevionneenanis tik )
12. Gain, if any, from line 7 or amount from line 8, Happlicale coco ccc ececece bb vee ebb beers pee, | i |
13 Gain, if any, from Hime Bt cece eee cecese cee ceebeveeutesege crevavevtevec tates trtttttttrens 13 | 67,498
14 Net gain or (loss) from Form 4684, lines S31 and 38a bbe 14
45 Ordinary gain {rom installment sales from Form 6252, line 25 or 36) 16
$6 © Ordinary gain or (loss) from like-kind exchanges from Form 8824 iG
17 Combine lines 10 through 1B ee vob cec ceed bbb b bb oboe 17 67 , 499
78 = For all except individual rctums, enter the amount from line 17 on the appropriate line of your return and skip lines a F ,
and b below. Fer individual returns, compiele lines a and b below.
a If tie loss on line 11 includes a loss irom Form 4684, linc 35, column (b)(i}, enter that part of the loss here. Enter the foss
from inconie-producing properly on Sched:.c A (Form 1040), line 16. {Do not include any loss on properly used as an
employee.) Kentily as from “Form 4797, ling 18a," See instructions ooo ec ccececceseeeer ee cences oc vavaceeecs fay
b  Redetermine the gain or floss} online 17 excluding the loss, if any, on line 18a. Enter here ancl on Schedule 4 (Form 41040}, line 14 18b

 

 

 

For Paperwork Reduction Act Notice, see separate instructions.

DAA

tom 4797 (2018)
PERKFORV

Form 4797 (2018) Pexfoxrmance Driven Landscaping Corp

Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 12 of 51

Case 8:20-bK-03563-RCT Doc 26

Page 1 of

Filed 05/1.

9/2

Page 22 of 61
£6-4091022

 

 

 

 

 

 

 

Page 2
Part It Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255
(see _ instructions)
49 (a} Description of section 1245. 1250, 1252, 1254, or 1255 property: (hy Dele eequired | {e] Date sols (mo.
__. ae __ at (me., clay. yt} day, yr.)
A 2012 Foxd F-450 Vin#06691 _ ee - 05/11/14 | 02/13/18 —

  

af Vehicle
F450 Var, #42661

 

 

 

 

 

 

 

 

Vaxsious

 

 

 

| 03/137

06/25/18

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; These columns relaic to he properties on lines 194 through 19D. _ Property 5 . Property © Property D _
20 Gross seles price (Note: See fine 1 before compledinn} 82,000! 28,585
21 Cosi or other basis plus expense of sale _ 421,776 1.9 ,690
22 Mepreciation (or depletion) showed or allowable 8S 048 15 i153
23 Aduusted basis. Sublraci fine 22 fromline 2400 22,258! 4,537 ~
24 Total gain, Subtract fine 23 from Hine 20... 24,048
25 lf section 1245 property:
a fcnrecialion allowed or allowable from line 22000 15,153
lb _Enier the smaller of ine 24 or 294 eee ee eee: 15,153
2G HW section 1250 properiy: Hf straight line depreciation was used,
ener -O- on ne 26g. excepl fara corporation subject to seclion 221. '
a ‘alditional depreciation after 1975. See instructions zba - a __ _
bh Applicable percentage multiplied by the smaller of fine ~ ~
24 or line 262. See instructions 26h - qo
«© Subtract ne 26a from kine 24. if residential rental prope:ty
or Fne 24 isn’t more than finc 263, skip lines 26d and 26e 2, 26 i .
d AdJHionsi depreciation after 1669 and before 1876 zed} . ~
e Ene: the smaller ofline 26cor26d 26e . .
f Section 291 amount (corporations only} 26f .
_& Add lines 266, 26¢, and 267 oe 26g __
27 © if section 1262 properly: Skip this section if you didn’
dispose of farmland or if this form is being completed for
2 partnership.
2 Soil, water, and land cleafing expenses 27a | _
b tine 27a multiplied by applicebie percentage. See instructions | 27b . .
c  Enier the smaiter of line 24 or Z7b .. 27¢
28 fF section 1254 property:
a Intangibte drilling and development cosis, expendilures
for development of mines and other natural deposits,
mining exploration costs, and depletion. See instructions 28a __
b Ener the smalfer of line 24 or 26a. 2b _
29 if secticn 1255 property:
a Applicable percentage of payments excluded from
income under section 126. See instiuctions 29a
bh Enter the smatier of line 24 or 29a. See instructions .......... 23b
Summary of Part lll Gains. Complete property columns A through D ihrough line 29b before going to line 30.
30 — Total gains for all properties. Add property columns A through D, line 24 30 76,394
S31 Add property columns A through D, lines 25b, 26g, 27c¢, 28b, and 28b.
Eimer here and On FINE os ccceecessssseven setueesvesevessesivees seve vesvne sietsasvuteesses caves 34 67,499
22 Sublract line 37 from line 30. Enter the portion from casuatiy or theft on Form 4684, line 33. {Enter the portion froin
other than casualty or theft on Form 4797, line 6 oe oe eee eet ett eee ee 32 8,895
“Pat IV. Recapture Amounts Under Sections 178 and 280F(I)(2) When Business Use Drops to 50% or Less
(see instructions)
(a) Section (b) Section
178 280F(b)}{2)
33 Seclion 179 expense deduction or depreciation allowable in prior years 33
34 Recomputed depreciation. See instructions 34
35 Recapture amount. Subtract line 34 from line 33. See ihe instructions for where to report 35
Form 4797 (2018)

DAA
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 13 of 51

siése2 B41 10 wsodsip uo (ssol) Wed jsN

 

 

(ssol) ues

adA, Apadasg

 

  

;snfpe ssoyueB LV
SSO] JOYE AW
$s0] B10jaq AWS

 

62} “ORIeS

 

 

siseq JO 1s09D

 

 

 

 

 

 

 

 

 

 

 

 

 

62L UoRDss

 

 

 

 

s1SBq 10 S09

 

 

 

aod sajes ssols)
TUONBUUOSUL B]2S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

xgmoawu OT

o 82L1 999 Bupnpxs adap payanumooy

oO

oo JUDWASINGUISL JOU Je}OL

“ roneunoiu: pays 7 Ayenses

GC

m

& toi, Apeg PayzZjay ales TUsWIeISuy

— . peawsoa: sywowAed 1e38h JOUd

oS — _ poaleoal syusuAed seat yueUND

& ~ - sige Jauyjo pue abebyoyy

= IMOMBLUIOIU] 8125 JUSLUT[R}SU|

é

ac —_— — “on “on on ON Auadod oszp uoyoas

2 ~~ — ~~ — HWPves Zese uuo4 uo uleb Ayensed

L— ~— ~~ — ~~ — — Aued payejal o} aes

_ jusunsnipe ssoywmeB Ly

oo _ __. 7 _.

“ oS PL 38 699'T

Sr re meme eee ee “— Bri 98g Supnoxs sdep payeynunsy

rte oe errr ~ SOSUSINS ISYIO/SUOISSILULOD

. 9% ¥ Soe 699 /°T

5 _

Oo t AUSGCle S Auscdozd 2 Apedoid Avetatd G Avedolg 9 Aue

69

oO

wy

ar

So

xs —

= BL/TO/90 LT/OT/OT G6eceNs aebuy wqTeg

St 8T/To/90 L1/6T/60 aeDpy GZFeUS PSAIBND SOP SE FANE Fead

ce) 8L/T0/9G «Lt /¥0/70 srewmtay Spey pz (Z)

& 8t/10/90 Li/0z/¥0 Sxowmutan obpen (Fy)

g BT/TO/S0 = LT/02/F0 ZeUUTZLZ Hd Td? 29 Z°Bz (6)

ek

~ 8t/T0/30 L1/20/80 STBWUTAT, CY 29 9E (Hy)
uonduesad aouSsLMssQ Ayensed pios ajeq nsunboy ale uonduoseg jessy

 

 

 

dzopg Hurdeospuel Weataq soweumoeyzeg

owen

 

Surpus *

Buruulseg 1eahk xe) 10 Blog Weak sepusy2o 104 |

| SGOZLE “es

 

 

AGs¢3d
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 14 of 51

PERFDRIV Case 8:20-bk-03563-RCT Doc 26 Filed 05/19/20 Page 24 of 61

Section 199A information Worksheet
Form t t 20S
For calendar year 2018 or tax year beginning _ ending
Name

Performance Driven Landscaping Corp

 

. Activity Description
Column 4 Page 1 Activity _
Column B

 

Column
Column D
Column E

 

 

Column A Column B Column C

2018
Employer Identification Number

le A 87 A0 82022,

 

 

 

 

CGohimn D Column EE
Specified service business No
Ordinary business income (loss) 676,695
Net rental real estate income (loss}
Olher net rental income (loss}
Royatties a ___ _ ee
Section 199A income 676,695 _ __. ;
Section 199A W-2 wages 2,216,995
Section 199A unadjusted basis 549,160

Other Information:

QBi allocable to cooperative pms received
\A-2 wages allocable to qualified paymcais
Cooperative QPAI deduction io patron
Case 8:20-bk-03563-RCT Doc159-1 Filed 12/02/20 Page 15 of 51

  

 

LEAP RRUD RET RELATES ote men E TR comer un 2 a i3 yi * s w i 5 “ 5 yi yee ty} ” cpa Uy es Shy CER nec PEER ITI EE, beatae
PERFDRIV Performance Bivens ae Corp PEC OS7ISIZ0 age 26 OF BL
XX-XXXXXXX Federal otatemen
FYE: 12/31/2018

 

 

Siatement 1 - Form 11208, Kem H{4) - Reason for Amended Return

Viet an anconmpyd. Le bax

a
Ga
reticcg: Ga atenderct to reflect

  

Upon review of 20128 accounting, iL was recognize
return was transmiticod for tax year 7018. This
all the taxabiec transactions of the business.

 

Statement 2 - Form 1120S, Page i, Line & . Other Income (Loss)

 

Description __Amount
Other Income oe 23, 248
Total o = 23,218

 

tatereni 3 -Eorm 1120S, Page 1 Li Ane if - Other ‘Dedu: tions

Description Amount

Bank Cherges $ 5, 886
Cell Phone & Tmternet Hxpense 20, 682
Computer Expenses 13,3353
Dues & Subscriptious 4,894
Employee Recrulting Rxpense 1,024
Insurarce 160, 455
Office Expenses & Supplies 20,21:
Payroll Expenses 13, 435
Postage & Shipping 312
Professional Services 133,201
Reimbursed Expenses 21,222
Security 7,420
Seminars & Education 7,390

Travel 3,209
Utilities 21,032

Vehicle & Equirnment fuel 165,560
Vehicle Allewan: 19,145

Amortization 1,056
50% of Meals AL A6

Total $ 623, 6° 673

 

Statement 4 - Form 1 4120S, Page 4. Schedule K, Line 17d - Other ems and Amounts

Description ___ Amount

Disposal of Section 179 Property - See Attached wrk
Section 199A Information - See Attached Wrk

 

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 16 of 51

meh seat eaters 5 demenreshoery

mermennes ern TES TT IEDC SOO SCT COS EIGT COTTA PAGS SE OTE cere
PERFDRIV Perfonanice Driven Landscaping Coif riled CaES720” Mage 2b oF

XX-XXXXXXX Federal Statements

FYE: 12/31/2018

 

 

 

statement 6 - Form 11208, Page 4, Schedule Lb. Ling S - Other ©

Mescription |

Advances

 

Henos ius

Totel

 

 

Statement 6 - Form 14208, Page 4. Schedule L.. Line 1¢ - Other Current Liabilities

Beginning End

 

 

 

Description of Year of Year

Child Support Deduction Order S 5

Work Comp Liabilities 29, 95 39,569

Cadence Bank CC 13,719 24,351

Payrol] Liabilities dos 482

Prjier VYax Liabilities 210,507

Cadence Bank Note Payable ee / 295,291
Tove) S 59,693

   

 

 

Statement 7~- Form 1120S, Page 5, Schedule M-1, line 3 - Expenses on Books Not on Return

 

_Description Amount

 

Fines and Penalties S 397
Officer Life Ins Premiums 22,720
Total o 23,117

 

Statement 8 - Form 1120S, Page 5, Schedule M-Z. Line 3a) - Other Additions

 

Description Amount

Interest income S 284
Net Section 1231 Gain 6, 650
Total $ 6,934

 

 

 

otatement 9 - Fortra 11208, Page 5. Schedule [M-2, Line S(a) - Other Reductions
Description ___ Amount
Fines and Penalties $ 397
Travel & Entertainment 4,145
Officer Life Ins Premiums 22, 720
Section 17° Expense ABA, 626
Total 5 211, 888

 

a
o

 

 
Case 8:20-bk-03563-RCT Doc159-1 Filed 12/02/20 Page17 of 51

 

 

 

=) , TH
PERFDRIV Perforrnanice Driven anascaping HeTUSTS/20 Page 27 OF BL

XX-XXXXXXX Federal ofatements
FYE: 12/31/2018

Case 8°20-DK-0S563-RCT Oe

 

 

 

Statement 10 - orm 1725-A,. Line § - Other Costs

 

ae Description _. AMOUNT
Grounds ~ Cost of Goods Sold $ 7,048, 15
Shipping 2, G2]
Irrigation - Cost. of Goods U1, 44?
Small Tools, Equipment & Supp 8B 81,21)
Total 2 1,209, 23%

10

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 18 of 51

 

 

COIS? JOC 26 File OPO Page Zo GF :
PERFDRIV Perforftacce Nien anlscaiing Corp Filed Us/T9/20° Page 28°F oT

A6-4091022 Federal Statements
FYE: 12/31/2018

 

 

 

   

 

 

regular Depreciation
wen i - Form 4562, Part i, Line 6 - Section 179 Expeuze

Description of Property Cost _ Fxpense
ZO018 Ford F250 3 123, 312 6 :
Signage 3,504
Phone System 4,077 4,077
(5) 25.4€C PAS Power Source 1,370 1,379
(4) 52" KOH Conmand Pro EFT ECV860 33,578 33,579
Tree Dolly 371 371
Trailer 3,800 3,800
(3) 30cc Pro Trimmer 1,104 1,104
(2) Blower 856 G56
(4) 26cc pro trimmer 1,233 1,232

35.8 cc 14" Chainsaw 300 300
ry 50" 643 543

Computer Monitor LG 24" 309 Rou
(2) Mic-Reach Hedgets himmer 257 2u7
(3) Hedoe Clipper Attachments 437 437
(13) 28.2 CC Cabie Drive Triner 4,451 4,451
(7) 63 CC BP Blower Tube Mount 2,896 3, G96

(4) 26CC Curved Shaft Edger , 1,233 1,233
(1) 26C0C Corved Shaft Edgex 308 308
(2) 26CCPre Trimmer _ 616 616

Total $ 184, 676 S 124, 626

 

 

11

 

 
 

Page 29 of 61.

 

 

aon

 

 

 

ase 8:20-bk-03563-RCT_|

~
’
aes

Case 8:20-bk-03563-RCT Doc159-1 Filed 12/02/20 Page 19 of 51
C

ed ee SAS eats Te

cL

 

 

UONEZNRIOUY

HOA IUSUINS

8L/E0/eT
BL/LesP

TeIOL

1as0D UPOT
4S0D UROT

 

 

suibed

uohezMiowy are

uonduaseg

 

iW 27 Sart TA Ped “Zoey Wer -

“voneoaicdeq seinBoy

 

 

Mest

SLOg/LEe/el -dAs
CCOLB0F-OP7

dio} Suideosspue] usAG souBuUCLisd AINC4HSd

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 20 of 51

a
c

 

19/20

i
oh

 

RCT

3
oO

30 of 61

ge

“ile OS

LSet ee

 

Doc 26.

PEP ERNE ee HT

Case 8:20-bk-0356

me

 

 

:
é
?
‘

 

ca-
LLe-
£0b~
SbE-
9g-
oL5-
ate-
BL-
SL-
P6-
$807
1D UES

 

we

      

yTeqoL

 

 

 

TEST UBUL SION HSH MSNIZ- FST | Hed Leip Gacy cy jusmajeys

but BL/TO/T ST/TOs/T seg upeyd {UTIs
t6a'e ei/To/T ST/TO/T (9G UTe@y OFIe_ YrTeUK
960‘ BL/TO/T ST/TO/T W wZG S8TZaS XY yxreurg
659 °¢ BT/TO/T ST/TO/T ESSeL TSPOW TanoH UNMET O70]
cob BT/TO/T ST/TO/T aenetg ysedyorg sep OOOH TUTAS
bes BT/TO/T ST/TO/t LOLiGa *5M0TaE youdyorE OYsa OT
ZL9'E Bt/TO/9 St/7O/T gesemeg Aqzanoes L
gee St/T0/9 St/TS/t aOR exSHTITFaY
Sct et/To/9o St/ta/t Sy4seqd sseTo Zz
Set $ $ 81/70/93 St/To/T yanoD
pamciy Boe nIOS sounboy os8q
idsq saqes aeq / ajeq

 

 

 

 

BlOodc/be/el -aAs
ZCOL60P-OV
SCuBUOLed Afadsudad

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 21 of 51

 

 

 

 

Case 9: Aue DIC-OS563-ROT 66 26 Ee US/TEPU

PERFDRIV Pertoffiance “Linven Landscaping Corp
4G-4091022 Federal Statements

FYE: 12/31/2018 Joy DeGrasse
XXX-XX-XXXX

 

 

Page sl orer

Si eden tea FA MINTO Ae pm ee TACT taneaal

2x 1G. Code ©. Nondeductibie Expenses

 

 

Scneduie I-71, Rox
Shi lel rehoide:
Description __. Arnount_
Fines and Penalties s 397
Officer Life Premiums 22,720
Page 1 Meals oe 4,145
Total a _ 2i, 262

 

 

 

Statement

 

 

Code Wescription . Attached
we Section 199A W-2 Wages

x* Section 199A Unadjusted PRasis

Schediue Ki, Box 17 - Other Information

Shareholder
Amount

5 2,218,995

548,160

 

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 22 of 51

201 64

2

oN
Aad

 

 

adh Ayadorg

 

quauysnipe ssoyureb Lay

 

SSO] JOYE AINA
sso] auojeq AWS

 

62} UORIag

 

6ZL oag Supnioxe idep payemunaoy

 

sIseq JO }S0D

 

Devepe
ag

FE

Filed 05/19/20

Doc 26

Case 8:20-bk-03563-RCT

 

WSWASINQUID! JBU |e}OL
LOnBULOIL) Weul 7 Ayenseg

ay SES WOwyyEysuy
2 syuawAed 220A JOUd
paaiaas: sjuawAed seed WweLNng

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

— sigep Jaujo pue abeSuow
TUONBULOLLY ajeg IUOLLYyPeTsSU!
— ~~ — “ON on ON ON ON ON Apedasd ogg, uoRIag
—_ —_— —_— _ a —— lif Meg ‘26/4 wos uo eB Aypenseo
— — —_ ——— —- ——_ —_ —— — Aued parejas a} ajeg
~~ ~ quausnipe ssoyured Ly?
g%9 PLE 958 699'T ZB0'E ces 64) UoRoeS
G2, 289 Burpnicxs adap payejnunsoy
SSSUSCKA JSY}O/SUOISSILULUOD
9TS PLE 98 699 'T 280°C Eel T 3182q 10 1S0D
aod sajes Ssole)
| Auadoig 9 Apedotg a Apacs 3g Auécolg C Apedoig 9 Apedeig @ Auadoig iy Auadaig THONELWIOJL ayeg

—_ i

H

9

BT/TO/30 LT/OT/OT SLcTHNS 2eSny YyIsey d

a7 /t0/90 LU/61T/6G6 xebpg QeeuS pesmng soy’ er Fan Fez a

gt/T0/90 LT/70/90 SrewuTry, SHS pe (2) G

ST To780 Lt/02/70 sieumtay sbpey (%) 3

~ @£/19/90 Lt /O0Z/¥O ZeuMmItTay Ud TaD 99 Zee (6) a

8T/1o0/96 ££7/70/80 SxSBwuTayL, O8d Do oz (Ph) v

pesodsig pauinboy uordussag jessy
a12a aed

peloepall 1H esserpeq Aor
2o0T6OY-5F iP dzog Butcdvospuet usatzq souPUAO FTE
JeQuUNN uoneonusp; seAedxs 1 aWweN

| Buipue ‘ Sumuuibaq Jaa xe! 10 91.6z seed Jepuseo Jos Ley anpeyos
e16e | SGCELE wos

~ ¥ apog ‘Li xog ‘L-y ainpeyes

 

 

 

 

AGsdad
Case 8:20-bk-03563-RCT Doc159-1 Filed 12/02/20 Page 23 of 51

PERFORIY
Form 4 4 208
Schedule K-14

Shareholders Section 129A information Worksheet

Case 8:20-bk-03563-RCT Doc 26 Filed 05/19/20 Page 33 of 61

Schedule K-1, Box 17 Codes V, W and X
2018

 

Naing

_ Hoy DeGrasse

 

 

 

For calendar year 2018 or lax year beginning wie eee ee ot ANGI |
Taxpayer Identification Number
Pecstormance Driven Landscaping Corp XX-XXXXXXX
vee —— a cee eee redacied ne
Beene eee

Column A

Activity Description

Activity

 

Column B

 

Column C

 

 

Column Db

 

Column E

Cotumn A Column ¢

 

 

 

 

Column B Column D Column E Total

Snecified servicn business No

Gruinary business income (loss) 676,695

Net iental real estale income (oss)

Other net renial income (loss)

Royalties _ eee cee ee te __
W7V Section 198A income 676,685 a ee nn ee ce 676,695
1?7W Section 199A W-2 wages 2,218,995 2,218,995
i7X Section 199A unadjusted basis 549,160

549,160

Other Injarmation:

QI atocable to cooperative pmils received
W-2 wages allocable lo qualified payments
Cooperative QPAI deduction to patron
Case 8:20-bk-03563-RCT Doc159-1 Filed 12/02/20 Page 24 of 51

 

_— “DK-OS5bS-ROT (Oe A ETT OST TU SATS BL OTST
PERFDRIV Perfort8nce Driven Lands seeping “ab 0 PICO OSTISTO™ Page 32 OF BI

 

 

 

 

Laden coe,

 

 

 

     

  

  

 

 

 

 

 

my EPR as
XX-XXXXXXX receral Asset Report
| «6FYE: 12/31/2018 Form 11208, Page 4
Date Bus Sec Basis
Asset Description _ _ in Service Cost Hi Bonus for Depr_ PerConv Met
250 FARE X ON Nia A TY 200R8
WOTLS iN Y N/A ? WY 200D8
’ SALAS NOX NIA SHY 20005
ACC PAS Power Source 4/IBAIS xX xX NYA 4 HY 200DB
27" KOH Command Pra EF] ECVSGGHE 3/08/18 xx NIA 5 HY 200DB
79 Tree Dstly WOAAS xX OX N/A 5 HY 200D8
&0 Trailer OT SAEE X Xx N/A 3 WY 200D8
82 (3) 3Qce Pro Trimmer SA LSAS Xx x WA 3 HY 200DR
83 07) Blower BASS xX N/A 3 LTY 20618
840 (4; 2 6ce pro trimmer SOLAS NX NIA 5 HY 200DB
85 35.8 co 14" Chainsaw S/OTS 3a x xX WTA 3 HY 200DB
86 TV 50 Stila Bia A OX N/A 7 WY 200DR
87) Computer ‘foniter LG 24" FSOAS, 3G: x OX N/A 3 HY 200DB
88 (2) Mid-Reach Hedgetrimmer AALSALS Day NOON N/A 3 HY 20011
89 (3) Hedge Clipper Attachmenis 4/JRAN8 4s? xX OX NIA 3 HY 200DL:
90 (13) 28.2 CC Cable Drive Trimmer AALBAIS 44S] XN NIA 5 HY 200DR
91° (7) 62 CO BP Blower Tube Mount AABAS 2,908 xX o® N/A 5 WY 200D8
92 (4) 26CU Curved Shaft Edger AALB/ER xX NifA 5 HY 200D8
53 (1) 26CC Curved Shaft Edger HOG x OX N/A & HY 200DB
94 (2) 26CCPro ‘Trimmer A/OVTB MOOR NIA 3 WY 200bR
SeWear GDS Property aa
42018 Ford }-25 WAMIS N/A? x xX G 3 HY 200DR
76 Phone Syste RTS NIA® X -& 0 8 HY 200DB
7? (3) 25.4CC PAS Power Source WTSS xX X& Of HY 200D8
78 (4) 52" KOH Command Pro EFL ECV860H) 3/08/18 NOX Q 5 HY 200DB
79 Tree Doliv 04/18 xX Xx G 5 HY 200DB
80 Trailer Of 3/18 x» xX 0 $ HY 200DB
82 (3) 30ce Pro ‘Trimmer S/ISALS » ON 0 5 HY 200DB
83 (2) Blower S/T 5/18 N/A® x xX 0 5 HY 200DB
84 (4) 26cc pro uimmer S/O1/18 NiA*® xX xX 0 5 HY 200DB
85 35.8 cc 14" Chainsaw S/O1/ES NA x xX 0 5 HY 200DB
87 Computer Monitor LG 24" H30N8 NiA* x x 0 3 HY 200DB
E& @Q) Mid-Reach Hedgetrimmer HIBS NiA® X 5 HY 200DB
89 (5) Hedge Cuippcr Atlachments AIBAS NX 0 5 HY 200123
90 (13) 28.2 CC Cable Drive Trimmer 43/8 x XxX 0 § HY 200DL
91 (7) 63 CC BP Blower Tube Mount ASIBLS NX 6 8 HY 200DB
92 (4) 26CC Curved Shaft Edger 4/38 xX xX uv ooS HY 200DB
93 (1) 26CC Curved Shaft Edger AALOS xX xX 0G 5 HY 200DB
94 (2) 26CCPro Trimmer AALO/IS KN Q 5 HY 200DR
ss moenell
75 Signage HOS N/A? XN OX 0 7 HY 200DB
86 TV 50" BAIS NAA Xx X 0 7 AY 200DR
an)
~“S Tandseaping. Plant Installation Sf POH aan lS Xoo 8 1S HY IS0DR
7 7985 0
Prior MACRS:
J 2 Lenave Desktop Compniers HOV/IS 1,398 x 699 8 HY 200DR
2 iP desktop VWOis 600 x 300 5 HY 200DB
3 3 Laptops VOWS $00 x 400 5 HY 200DB
4 Couch 1/01/15 250 250 7 HWY 200DB
Sald/Scrapped: 6/01/18
5 2 Waiting Sofa Chaus VOl/ls 200 x 100. 7 WY 200DB
6 2 Glass Desks 1/01/15 400 xX 200 7 HY 200DB

Sold/Scrapped: 6/01/18

*Because this asset has 179 expense, its cost has been included in the Section 179 Properly cost total

_.Prigi

 

_, Current

 

 

__7,988
7,988

1,197
S14
685
My

156
313

&0
34
46
15

13

12

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 25 of 51

 

- AQ-BiK-US 565-1 TGC 2 EEL US LOPS TS PEPE
| PERF DRIV Periowitance Die Tee aaah ping Obi HEC USHISIZO™ Page SSOP

XX-XXXXXXX Fadars af Aecet Report
FYE: 12/31/2018 Farra 4 4208, Pag ge 4

 

 

 

st eens sae AT Rn nen

 

ERG Ae ee ER eS ERE oe ot

 

      

 

 

   

   

  
     
 
 

 

 

; _ Dea Bus Sec Basis
oe Description en  Selvice ee Cost he 179 Ba mus for Dep: ony beth, Price Curent
7 Wood Receptionist Desk 30 x . 8000? HY ¥ 200113 ae 19
8 Conference Table & 6 ches OUI: ’ OSes X 325 508 40
9 3 Training & Dev Desks & 9 Chairs Pais 70 x 375 586 aa
10) 4 stand up filing cab Nts 1,000 x S00 78k of
by 2 softies Jet fax machine REALS 560 X 280 Wy 33
2 do" ry OVALS 369 x Me até 2]
13. Rettigerator OMS ANG x 208 32 13
Sold/Scrapped: GAYS ,
14 5 Office Phones ails 300 x S000 7 RY 20GDR 334 19
15) Time Clock VWORAS a74 x 37) 8 WY 200bR 935 16
16 7 Security Cameras VODs $890 Xx oR 5 HY 2UODB Lats 54
Sold/Seipned: GOT S : .
17 Break Room tenth: TAWA 250 x 125009 HY 2000 195 16
18 10 Fcho Backpack Blower PR7?GT Lubin 5,000 x 2.500 *% TEY 2700p 42386 144
Sald/Ser VOVAS .
19 Stihl BR6OO Gas Baci: 5 wer MaQlét. ASU x 244° 8 WY 206DT: 249 [a
Soldéscrapped: WOHES
20) (3) iExmark S-Series j.awn Mowers VWOVTS 37,197 x 18.598 5) FY 200DR Bh8i 7142
21) Toro Lawn Mower Model 7455: PAMVTS 2,999 x 1199 © HY 200NB 2567 - 87
Soki/Scrapped:  1L/18 °
22 Exmark X Series 52" Mower Mats 3,499 x L729 4 HY 206DR 2.995 1GI
Sokd/Serapped:  OU/18 : :
24 Tixmark Metro Walk Behind bower HOES 3,269 x 16340005 HY 200DB 2,798 QA
Sold/Scrapped: HOI/18 —
25) (4) Echo SRM-280T Gas Trimmers TAL ALA 3,600 x 2,600 8 TY 200D8 4,795 323
26 (4) Suh] HL 100K Hedge Primmers Mais 2,000 x 1000 4 TTY 266DB LID Vs
27 (7) Eeho PE 280 Edgers HOLS 2.948 x IApd 8 Ly 2a0bDR 2.424 7a
28 Suhl HL 100 Hedge ‘trimuner VOLS 316 x 188 HY 2ospR “a4 19
29° cho Gas Auger A410 VOI 720 x 560 5 HY 206DR GIh 42
30 Stihl Chain Saw GV /1S 200 x 1005 WY 20GDR 171 6
Sold/Scrapped: 1/01/18
3) 2016 Ford F-250 HAR 1416 $4,052 x 42.02 5 MO200DB 9 504
Mass Sale: 6/25/18 m6 mee 00.097 ses
32 2003 Ford E-250 Cargo Van SMOL/AG 7,500 7,500 § MQz00DR 4,125 1.350
33 2001 Ford F-350 SAS 0/16 8,357 x 4178 4 MQ200DB 6477 "152
34 2006 Ford F-150 2/01/17 16,387 Xx 0 3 BY 200DB 16.387 0
36 2006 GMC Utility Box Truck 6/01/17 9,797 x 0 5 HY 200DB 9.797 0
37 2002 Chevy Truck 5417 11.283 x 0 5 TY 200DB 14,283 0
38 2014 Toyota Truck 10/3) Ad 17,400 x £,700 35 TY 20008 14,393 1.003
Mass Sale: G/25/8 ‘ _— _
39° Mowing Equipment VARA 28,810 x 405 4 WY 20008 23,670 3,556
40 Mowing Equipment SAGA 1,195 x “598 8 HY 200DB “yy VAT
41 Mowing Equipment O/LOALA 8,317 ‘. 4459 5 HY 200DB 6,777 1,027
42 Voyager Trailer IOV 4 12,000 x 6,000 4 HY 200DB 9.778 148]
43° Mowing Equipment MOALG/L 4 1,099 Xx 549 5 HY 200DB 896 "136
45 2012 Ford F-450 Vin#0669 | S/LU/t4 42.733 42.733 5 WY 200DR 35,349 2461
Sold/Scrapped: 3/13/18 : “ “
47 2012 F450 Vin £42861 WASAS 19.690 19,690 = iY 200D1 14,019 1,134
Sald/Serapped: 3/13/18 : : _
48 Toyota Truck AAAS 20,324 20,324 5 HY 200DB 14,471 1,170
Mass Sale: 6/25/18 ‘ _
49 Hrnigalion Van S/IB/IS 11,497 11.497 § HY 200DB 8 186 1324
50 Ford 1-250 3S 15,738 15,738 HY 200DB 14.205 1813
$1 Truck - Mason Enterprises SAF/G 3,500 3,500 3 MQ200DB 1,925 630
52 2002 Van 4/ISIG 1,813 1813 5 MQ200DB "997 326
33 2016 Lawn & Landscaping Equipment G/OT/LG 23,965 x 11,982 § MOQ200DB 18.573 4157
54 (8) Kohler CMD Pro EET Mowers SHESIL? 63,374 xX xX 0) $8 HY 200DB 63.374 “O
55 (4) 26 cc PRO Trimmers 8/02/17 1,233 x 0 3 HY 200D8 1,235 0
Sold/Scrapped: 6/01/18 :
56 (9) 28.2 ce CBL DR Trimmer ALLOL17 3,082 4 x 0 8 HY 206DB 3,082 0
Sold/Scrapped: 6/01/18 :
57 (4) Hedge Trimmers ALO/F 1,669 x Xx 0 5 HY 266bDB 1,669 0
Sald/Serapped: 6/01/18 7
58 (2) 24" Hedge Trimmers MOV? §56 x Xx Y 3 HY 200DB 8456 0
Sald/Scrapped: 6/01/18 ,
49 (11) G3ce BP Blowers 20/17 4,708 xX xX 0 3 WY 200DB 4,708 0
60 Pref Tf 28.4ec Curved Shaft Edger OAIO/7 374 n.d 0 5 WY 200DB 374 0
Sold/Scrapped: 6/01/18
61 (3) 26ce Curved Shaft Edger 8/22/17 924 xX xX 0 5 HY 200DB 934 0
62 (2) 28. Ice Stick Edger 4/04/17 719 x xX 0 5 HY 200DB 719 a)
64 (4) 26cc Curved Shafi Edger 4I20A7 1,233 X XxX 0 5 HY 200DB 1,233 0

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 26 of 51

poeenenannnrsenr VISSER ~ UIT)
PERFDRIV Performance GS en landscaping Corp Ped USiTy

AG-4091022 Federal Asset Report
FYE: 12/34/2018 Form 1120S, Page 4

 

   

. wep gin pamenansons neentunaaateepmneneees
: 236 OF ST

 

 

 

      

 

    

  

 

 

Nate Bus Sec i
Asset Descontion In Service _ Cost PE for p Prior Current
65) 2Gcece Pawer Pruner TOA) O/I7 3i4 X " TE y
Go Earth Auger SN#2395 tC710/17 616 x 616 it
soklSerapprd:  OAH/LS
67 Earth Auger SN#2405 TAG/7 036 x x tb 636 0
68 6c BP Blower 12/247 SAT i y ( 547 0
69 Best Rey Computer Purchase AP2ANF 2,045 x OX Qg 4 2,045 0
71) Lawn Equipment - Mowers Inc MOS 12,933 NY a § MY IOnD 12.833 0
72° Compuier Equipment GAOT 10, 188 x OX G oS HY 200D8 10,788 0
73° 2015 Chevy Silverado Dump Truck 01/17 X x » LY 200DP.
Amartization:
97 ‘ ATS 5,300 A300) 70) MOAmorn 6 398
98 US 12/03/18 3,000 3000 10) MO Amor 0 25
95) Loan Cost OMV/AF H303 VW MOAmon a32 633
. . 352 1.056
Grand Tatals 774,224 Ag0.205 221,529
legs: Dispositions and “Fransfers 161,786 9.902
Less: Stwi-up/Org Expense 0 0

Net Grand ‘Lufsls

  

9 21,627

 

 

 

 
 

Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 27 of 51

 

  
 

one OT ICOSSE ST Fe“ BEER OTIS Ose “
°ERFDRIV Perfovfnsace Biber Tandseaping 26 06 Ned USALSZO" PAGE ST OF CI

AG-4091022 onus Ueoroecletion Reno

 

 

vee era

 

 

 

 

   
 
 

 

     
 

 

» FYE: 12/31/2018 Form - ‘ ita 208, hy ge +1
; ; Date In Current Prior Tax - Basis
Property Description Service Bonus Bonus for Depr
rova Pleskiop Computers HOVES : 6 699 699
a WOES 0 300 306
MOS 0 0 400 4OG
\ a Chairs VOLS Q) 0 100 FOG
& ks WANA tb ( 200 200
7 We ‘od " geceptionist Desk VOWS } 0 150 130
8 Conference Table & 6 chairs MOMs 0 $25 325
9 3 Traini & Dev Desks & 9 Chairs iOS a 0 374 375
10 4 stand up filing cabineis VOL/15 if 0 0 500 3X)
1} 2 Office Jet fax machine WOVLS 3 6 9 280 289
2 ane ry MOWLS Q 6 184 184
AGE VOLTS a G 20% 208
143 Ofe: Phones MOA a 0 150 150
15 Time Cinek iOS ( 0 138 137
t@ 7 Security Cameras VOMWIS g 0 945 945
{7 Break Room ible {01/15 ait G 0 125 125
{8 19 Echo Backpack lower P3770T MOVES 5,006 0 a 2.500 2 800
19 Soht BRG6Od Gas Backpack Blower MOMS 489 Q 0 248 aq
20 (3) Exmark S-Series Lawn Mowers MOWls VU? “4 0 18,599 18.598
2)) Toro Lawn Mower Made) 74553 VOEHILS 2,099 a 0 1,506 1,499
22 Exmark X Series 52" Mower HOWS 3,499 0. 0 1,750 1,749
24 Exmark Metro Walk Behind Mower VOUS 3,264 0 0 1,635 1,634
25° (14) Echo SRM-280T Gas Trimmers MOU/TS 5.600 0 G 2,800 2,800
46 (4) Sth) HL 100K Hedge Trimmers WOM/IS 2.0000 0 0 7,000 1,008
27 (7) Ech PE 280 deers MOV/15 5 ¢; 0 Lan ia
28 Sth} HL 109 Wedge Trimmer SfOU/5 3 G 0 158 LS8
29 Echo Gas Auzer FAA10 MOMS Way 0 0 360 360
30 Sth) Chain Saw MQU/15 200 9 0 100 100
31 2016 Ford F-256 13/3 1/16 84,052 100 Q 6 42,026 A2 M26
33 20Gi Ford F-350 5/30/16 8357 100 Gj 0 4179 4)78
38 2014 Toyota Truck Los 1/14 17.A0G 100 0 0 8,700 5,700
39 Mowing Equipment WBA 28 810 Q 0 14,405 14.405
40 Mowing Equipment a/06/14 1,195 0 0 597 598
41 Mowing Equipient OO 8.317 0 0 4.158 4.459
42° Voyager Trailer 10/04/14 12,000 a 0 6,000 6,900
43° Mowing Equipment 10/16/14 1,099 0 0 550 549
53 2016 Lawn & Landscaping Equipment GIDI/1G6 23,965 v 0 11,983 11,982
54 (8) Kohler CMD Pro EFI Mowers S/I5/17 63.374 63,374 G 0 0
55 (4) 26 ce PRO Trimmers 8/03/17 1,252 1,233 0 0 a
56 (9) 28.2 ce CBI. DR Trimmer aftOh7 3,082 3.082 Q 0 0
47 (4) Hedge ‘Trimmers 4/207 1,569 1.669 Q ai a
$8 (2) 24" Hedge Trinuners UO4AY 856 &3G 0 0 G
59 (11) 63cc BP lowers A/20/17 4708 4,708 GQ Q 0
60 Pref Turf 28 4cc Curved Shaft Edger SOA? 374 374 9 0 0
61 (3) 26ce Curved Shafi Edper 8/22/17 O24 924 0 0 0
62 (2) 28.1cc Stick Edger VOAAF 79 TY 0 0 0
64 (4) 26c0 Curved Shafi Edger 4/20/17 1,233 1,233 0 0 0
65 26ce Power Primer 1O/10/17 aya Shad 0 0 6
66 Earth Auger SN#2395 10/10/17 G16 616 0 0 6
67 Earth Auger SN#2405 W267 636 636 0 0 0
& 63ce BP Blower 127 v4 S47 547 0 0 0
69 Best Buy Computer Purchase AfPA{F 2,045 2,045 o 6 0
71 Lawn Equipment - Mowers Inc S/05/17 12,833 12,833 0 G 0
72 Computer Equipment GOVE? YO,7RS 10,788 0 a 0
73 2015 Chevy Silverado Dump Truck VOL? 40,734 40,734 0 0) 0
74 2018 Ford #-250 TASS 123,312 123,312 0 0 G
75 Signage STALE 3,504 2,504 0 0 0
76 Phone System S/HAAS 4.077 ACTF 0 0 G
77 (5) 25 ACC PAS Power Source AMABA8 1,370 1,370 0 0 0
78 (4) 52" KOH Command Pro EFF ECV86011D 3/08/18 33,579 33,579 0 0 0
79 ‘Tree Dolly 04/18 37) 371 0 0 0
$0 Trailer SASS 3,800 3.800 0 0 0
8] J|_andscaping - Plant Installation S/1O/18 7988 0 7088 0 0
82 (3) 30cce Pro Trimmer B/IS/18 1104 b.10d 0 0 0
83 (2) Blower 8/58 856 856 6 0 0
&4 (4) 26ce pro immer 8/01/18 1,233 1,233 0 0 Qa
55 35.8 cc 14" Chainsaw 8/01/18 300 300 0 0 0
8&6 TY 50" SAWS $13 513 0 0 0
87 Computer Monitor LG 24" W308 309 309 9 0 0
88 (2) Mid-Reach Hedgetrimmer 43/18 257 257 0 0 0
89 (3) Hedge Clipper Attachments 43/18 437 437 0 0 a]

 

 
Case 8:20-bk-03563-RCT Doc159-1 Filed 12/02/20 Page 28 of 51

 

 

— CASE SAU OSSG ECT SE HCE UST LOTIO PAIS IY OP ong
PERFDRIV Performance Driver Lands scaping Corp MCT USIESTZO™- PAGE 38 OF BI
XX-XXXXXXX Bonus Deprec

i*
FYE: 12/31/2018 Form 17208, Page 1

 

 

 

 

fer ye GR

 

 

 

 

Date In Tax Bus Tux Sec Current Prior Tax - Bask.
Asset Property Description _ sevice Cost Pet 179 Exp Ronus Bonus for Depr
90 (13) 28.2 CC Cable Drive Trimmer A/I3/) 8 Hh AS} 4445] fi 0 a
OF (7) 63 CC BP Blower Tube Mount. AQF 2,996 2.996 i i a
92 (4) 26CC Curved Shaft Edger {233 1,233 G 0 t
93 (1) 26CC Curved Shafi Edger Asiuel® 308 308 G th a
“4 (2) 26CCPro Trimimer ANGER a are 61G ) io 0

Grind Petal 599.089 184,626 7,988 129,799 PAU 7S
Less: Dispositions and ‘Transfers wo ZT 0 0) 59,809 59.805

Nei Grand ‘Total 71.645, _____ 184,626 7,988 69,990 Os USF

 

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 29 of 51

 

 

    

 

 

 

PIGS IT FET

roster’,

oo YS Sea Rnosa AMEE use

 

 

 

 

 

   

 

Case OA DCUSEB TRC 2 semen
PERFDRIV Performaice Sriven i ana sping ¢ Oi é 0 HEA USI 720
XX-XXXXXXX Qluaitied Property Report
FYE: 12/31/2018 Form 1420S, Page 1
- - Date In Tax Bus Quailiied
Asset _Properly Description ervice Cust __Pet_ __ Properly
12 Lenovo Desktop Compoters Mayste 1398 100.00 1 aes
2 HP desktop LAS GUS 100.08 40g
3 3 Laptops HOLS 800 100.00 Beg
5 2 Waiting Sofa Ch HOVAIS 200 = 100.00 200
7 Wood Receptionist UGHYS 300 100.00 360
& Conference Table & 6 chairs MOEA 650 = 100.00 650
9 3 Training & Dev Desks & © Ch: HES WOE 750 100.00 730
10 4 stand up filing cabinets MOl/1S 1,000 100.00 1.00
TE 2 Office Jet fax machine HOVIS 560 100.00 560
12 40" TV VOUS 369 160,00 364
14° 5 Offices Phones Mair 300 = 100.00 300
15 Time Clock WOU/ts 275: 100.00 275
17 Break Room table 1WOM/15 250 = 100.00 250
20 (3) Exmark S-Series Lawn Mowers MOM/15 37,197 100.00 37.197
25 (14) Echo SRM-260T Gas Trimmers HOA/15 5.600 100.00 5,000
26 (4) Stihl WL 100K Hedge Triminers HOUI5 2,000 100.00 2.006
27 (7) Echo PE 280 Edacrs VOLES 2948 100.60 218
28 Stihl} HL 100 Hedge Trimeace iOV/ES 316 100.00 Sib
29 Echo Gas Auger EA410 VOLTS 726 100.00 720
32 2003 Ford E-250 Cargo Van SAOI/16 7,500 100.00
33 2001 Ford )-359 BMG 8.357 100.00
34 2006 iord F-150 2ANAT 16,387 = 100.00
26 2006 GMC Ulility Box Trick GAOL? 9.797 100.00
37 2002 Chevy Truck 2S? 11,283 100.00
39 Mowing Equipment WBA 28.810 100.00
40 Mowing Equipment 8/06/14 1,395 100.00
41 Mowing Equipment OF 9/ Fat 8,317 100.00 8.317
42 Voyager Trailer LO/OE/ 14 12,960 £00.00 12,000
43° Mowing equipment 1OAGAA 1,099 100.00 1,096
49 |rrigation Van S/TS/15 1.497 100.00 1.497
50 Ford F-250 2/23/15 15.738 $00.09 15.738
51 Truck - Mason Enterprises STAG 3,500 100.00 3,500
52 2002 Van ANS/16 1,813 160.00 1,813
3 2016 J.awn & Landscaping Equipment WOW16 23,965 100.09 3.0585
54 (8) Kohler CMD Pro EF] Mowers SA SA17 63,374 100.00 63,374
59 (IL) 63cc BP Blowers 4/20/17 4,708 100.00 4,708
61 (3) 26ce Curved Shalt Edger 8/22/17 924 100.00 924
62 (2) 28.]ee Stick Edger 4/04/17 719 100.00 79
64 (4) 26ce Curved Shaft Edger 4720/17 1,233 100.00 1233
65 26ce Power Pruner 10/10/17 5147.00.00 a14
67 Warth Auger SNi#2405 WIGHT 636 = 100.00 636
68 63cc BP slower L272 1/17 $47 100.00 547
69 Best Buy Computer Porchase 4fQdiy7 2,045 = 100,00 2,045
Fl Lawn Equipment - Mawers lnc SfOS/LT 12,833 100.00 12,833
72, Computer Equipment GASAI7 10.788 100.00 10.788
73 2015 Chevy Silverado Dump Truck WOW? 40,734 100.00 A073 4
74 2018 Ford F-250 VISAS 123,312 100.00 123,312
75 Signage HOWE 3.564 100.00 3,504
76 Phone System 8/4/18 4.077 100.00 4,077
77 (5) 25.4CC PAS Power Source AN3/18 1,370 100.00 1,370
78 (4) 52" KO Command Pro EFF FOV860HD 3/08/18 33,579 100,00 33,579
79 ‘lree Dolly 04/18 371 100.00 371
80 Trailer OI3/18 3,800 100.00 3,800
81 Landscaping - Plant Installation 8/10/18 7,988 100.00 7,988
82 (3) 30ce Pro Trimmer 8/15/18 1,104 = 100.00 1,104
83 (2) Blower 8/15/18 856 100.00 856
84 (4) 26ce pro trimmer SOWIE 1,233 100.00 1,233
63 35.8 ce J4" Chainsaw S/O1/18 300 = 100.00 300
sé TV 50° S/LI/LS 313 100.00 513
8? Computer Monitor LG 24" H30/18 309 = 100.00 309
88 (2) Mid-Reach Hedgetrimmer 4/13/18 257 100.00 257
89 (3) Hedge Clipper Attachments 43/18 437 100.00 137
90 (13) 28.2 CC Cable Drive Trimmer 4/lSAS 4481 100.00 AAS)
9t (7) 63 CC BP Blower Tube Mount 43/18 2.996 100.00 2.996
9? (4) 26CC Curved Shaft Edger AIBA 1.233 100.00 1,233
93 (1) 26CC Curved Shaft Edger AOE 308 = 100.00 308
94 (Q) 26CCPro Trimmer ANOS 616 100.00 616

Grand Total

549,160

349,160

 

 
 

Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 30 of 51

 

 

 

cn

     

 

 

 

 

     

 

 

 

. Case S20 DIES EP OS LOFT Age a wn
PERFDRIV Performance Driven Ra ng < Si PICT OSH SIE PAGE AD OF ET
XX-XXXXXXX ANIT Asset Ik spe ort
FYE: 12/31/2018 Form 117208, Pa et
. . Date Bus Sec Basis
Assel Description uu. MN Service Cost  _% 178 Bonus for Pepe  PerCony Meth Prior Current
179 Expeuac:
2078 Ford 24: ASAE 13,312 x N Nu > OEY 280 0 23.3
: Signe YONG 2504 Xoo wr 7 VEY 200DB a oa
76 Phone Svstoin SANS 4,077 XX NIA 5 iY 200DB 0 4,077
77 (3) 25.4CC PAS Power Source AISLE [,370 xX OX NéA 5S WY 200DB 0 L379
7& (4) 52" KOH Command Pro EFT ECVSGQH! 3/08/18 33,579 XX NA & HY 200D8 0 33.579
79 Tree Dally ONE 37) XN XxX NAAN 5 VY 200DB 0 "371
80) Trailer DABS 3,800 x oN N/A * HY 200DB 0 3,800
82 (3) 3Gee Pro Trimmncze SAL S/S 116d Yoox A 5 HY 200DB 0 1104
83. (2) Blower S/IS/18 856 X XxX Nia 3 WY 200DB 0 "856
84 (4) 26ce pre wiminer S/O/8 1,233 x OX N/A S uy 200DB U 1,233
83 35.8 cc M1" Chainsaw 8/01/18 300 x OX N/A = HY 200D8B Q "300
86 FV 30" S/LI/I8 513 X xX NYA "THEY 200D8 o 513
£7 Computer Moniter |.G 24" F308 369 x N NYA ~ TLY 260DB 0 309
$8) (2) Mri-Reach Hedgetrimmer 438 257 x Dh ra 3 JY 209DB 0 257
89 (3) Hedges Cirpper Atiachments ABB 437 x x WA S HY 200DB 0 437
90) ($3) 28.2 CC Cable Drive Trimmer AIB/8 445i x x N/A 4 HWY 200DB 0 445]
9) (7) 63 CC BP Biower Tube Mount 4/13/18 2,996 XN N/A 4 WY 2008 0 2.996
92 (4) 26CC Curved Shalt Udger AIBAI8 1,233 x x WA = HY 200DB 6 1.233
93 (1) 26CC Curved Shafi Edger AC QAS8 308 NOON N/A 5S VEY 200DB 0 “308
94 (2) 26CCPro Trimmer 4/CAS 86 x . aA 5 iy 200DB 0 616
eeeal 14,626 0 __ 184,626
peveat GDS Property:
74 2018 Mord F-250 WNSHE /A* x 0 5 HY 200DB 0 0
76 Phone Svsiem S/14/18 N/A? x ‘ 0 8 HY 2?00DB 0 0
2F (58) 25.4C0 PAS Power Source 4/33/18 NIA? xX oN u § HY 200NB 0 0
78 (4) 52" ROH Command Pro EF] ECV860HI 3/08/18 NiA* XN oR G 8 HY 200DB 0 6
79 Tree Dolly 9/04/18 N/A* x xX OQ S HY 200DB 0 0
80 Trailer SSLBA18 NiA* x x 0 5 TY 200DB 0 0
82 (3) 30cc Pro Trimmer 8/15/18 NiA* xX ON ? 5 WY 200DB 0 Q
83 (2) Blower 8/15/18 N/A? x Xx > § HY 200DB 0 0
84 (4) 26ce pro trimmer 8/01/18 N/A* X XxX G 5 HY 200DB 6 0
$5 35.8 ce 14" Chainsaw 8/01/18 N/A* xX Ox 0 5 HY 200DB 6 0
87? Computer Moniter |.G 24" U30/8 N/A* x xX Q § ITY 200DB 0 0
&8 (2) Mid-Reach Hedeecirimmer 4/13/18 NiA* xX OX G 8S VY 200DB 60 0
89 (3) Helge Clipper Attachments AA3B/18& N/A* xX oh Q 5 11Y 200DB 0 (
90 (13) 28.2 CC Cable Drive Trimmer MIBAS N/A? x xX QO 5 WKY 200DB 0 0
9) (7) 63 CC BP Blower Tube Mount AIN3/18 N/A* NY xX oS WY 200DB 0 0
92 (4) 26CC Curved Shait Edger 4/138 W/A* wR © § WY 200DB 0 0
93 (1) 26CC Curved Shafi edger ALOALS N/A* x xX 6 4 WY 200DB 0 0
94 (2) 26CCPro Trimmer 408 —_NIA* x X 8 5 HY 200DB 0 0
wee" nn) pee el) 0
Zvear GDS Property:
75 Signage O/OTAS N/A* x xX 0 7 HY 200DB 0 0
86 TV 50" SIIB NAB xX X 6 7 ny 200pB 0 0
_ _t 0 0
Ta-vear CDS Property:
Sl Landscaping - Plant installation S/LGAS 7,088 x 0 15 VY 150DB 0 7,988,
ewe reals 88 renee! Q 7,988
Prior MACRS:
1 2 Lenavo Desktop Computers V/G1/15 1,398 nN 699 4 HY 200DB 1,197 80
2 HP desktop WOi/5 GOO » 300) 8 HY 200DB s]4 34
3 3 Laptops VOLALS 800 N {G0 4 HY 200DB 685 46
4 Couch VGV/15 250 250) 7 11Y 200DB 14} 15
Sakd/Scrapped: 6/Q1/18
5 2 Waiting Sofa Chairs VWOis/15 200 x 100 7 HY 200DB 156 13
6 2 Glass Desks VOLS 400 x 200 7 HY 200D8 313 12

Sold/Scrapped: 6/01/18

*Because this asset has 179 expense, its cost has been included in the Section 179 Property cost total

 

 
 

Asset

25
De
2?
28
29

"aed “ad
eo —

Bb we Ure

te
SS

AO
ay
42

3
45

47

aa
an

Fy eT Ur oe
Me

1A LAA
tin Be Ge

56

38
39

60

61
62
64

SBE ee te

Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20

 

ror Case }- Sor
PERF ‘DRIV Perfor Roe 4 Wert 2reee

46-409 1022
FYE: 42/31/2018

vee recta

andscaping Csi 5 oe
AMT Asset

 

rae

Description

¥ood Receptionist Desk
Conference Table & 6 chairs

3 Praining & Dev Desks & Y Chairs
4 shut up filing cabinets

2 Office Jet fax machine

AO’ TV

Refrigerator

 

 
 

soid/Scrapped: 6/01/18
3 Office Phones
Time Clock
7 Security Cameras
sold/Scrapped: 6/01/18
Freak Roam table
1G Echo Backpack Blower PB770T
Sold/Scrapped: 1/01/18
Sh BR6OO Gas Backpack Blower
Sold/Scrapped: VO1/18
G) Exmark S-Series Lawn Mavwers
Toro Lawn Mower Model 74553
Sold/Scrapped: 4/01/18
Fesanarh Xx Series 32" Mower
Sald/Serapped: 1/01/18
Exmark Metro Walk Behind Mower
Sold/Serapped: 1/01/18
(14) Echo SRA4-280T Gas Trimmers
(4) SURE HE FO0K Hedge Triumers
7; Echo PE 280 Edgers
sil HE FOO Hedge Trimmer
Lens: Gas Auger EALO
Stiht Chain Saw
Sold/Serapped: 1/O1/18
2016 Ford F-250

  

Mass Sale: 6/25/18
2003 Ford E-255 Cargo Van
2001 Ford F-350
2006 Ford F-150
2006 GMC Utility Box Truck
2002 Chevy ‘Truck
2014 Toyota Truck
Mass Sale: 6/25/18
Mowine Equipment
Mowing Equipment
Mowing Equipment
Voyager ‘Trailer
Mowing Equipment
2012 Vord F-150 Vin#06691
Sald/Serapped: 3/43/28
2012 F450 Vin #42861
Sold/Scrapped: 3/13/18

» Toyota Truck

Mass Sale: 6/25/18
Irrigation Van
Ford F-250
Truck - Mason Enterprises
2002 Van
2016 Lawn & Landscaping Equipment
(8) Kohler CMD Pro EFT Mowers
(4) 26 ce PRO Trimmers
Sold/Serapped: 6/01/18
(9) 28.2 ce CBL DR Trimmer
Sold/Scrapped: G6/OI/18
(4) Hedge Trimmers
Sold/Scrapped: 6/01/58
{2) 24" Hedge Trimmers
Soki/Scrapped:  6/DI/18
(11) 63ce BP Blowers
Pref Turf 28.4ce Curved Shaft Edger
Sald/Scrapped: G/O1/18
(3) 26cce Curved Shaft Edger
(2) 28.]ee Stick Edger
(4) 26cc Curved Shafi Edger

Date

in Servico _

ats
HOLES
MOM}A
/OG/IS
VOWS
HOVAS
Mois

HOLS
1HOU/1S
OV/}5

MO1ES
Mots

OVALS

MOIS
OVALS

OVA
WOLAS

1/O17i*
WMS
WN/TS
i/O1/15
WOrAS
WOU/NS

12/31/16

MONA
5/30/16
2/01/37
GALT
2415/17
10/31/14

WVS/14
8/06/14
O/LOFT4
10/04/14
10/16/14
AWA

1/15/15
AN A/S

S/TB/LS
2/23/15
3/27/16
AALB/IG
6ANL/T6
SALS/TT
BBA

4/20/17
427
A/O4/17

§20/17
DEOAL?

8/22/17
4404/17
4f20/17

Gost

SUH)
Bsg
730)
2.000
SG)
369
alg

3U0
295

09

230
000

may

ASY

SPAN
2,999

3.499

56,052

7,360
8357
16,387
9,797
11.283
17,400

25,810
l. 195
e514

12.000
1,099

42.732

19,690
20.324

11,497
15.738
3,500
1,813
23,965
63.374

“aa

1.233
3,082

1,669

Form 1120S, Page 4

Page 31 of 51

 

 

 

“FTES US LORUT PAYCAL OCT “ee
Peart
Bus Sea sis
_%  i78Bonus if ot Depr PerCony Meth __ Prior Current

x 1807 HY 200DB 234 “19

a S230 7 WY 200pK 508 a0

a 275) 7 HAY 2G0nR 586 29

é 300° 7 HY 200DB rr) Oo

xX 280) 3 HY 200DB ATY 33

x iff 5 HY 260DB 316 J

x 208 7 HY 200DB 325 1

x M5 2 HY 200DB 234 19

x I3y 5 HY 200DR 233 16

x 945 5 HY 200DB 1,618 54

x 25 7 HY 200DK 19S ie

MN 2500 5 HY 2001D)3 4.286 iq

x 2443) WY 200D3 419 V4

x 1$.598 SLY 20018 31,84] PAR

x 1.499 5 HY 200DB 2,507 87

x 179 5 FY 200DR 2,995 Ih}

x 1634 5 WY 200DB 2,798 94,

X 2,860 5 HY 200DB 4,795 S03

x 1,000 § HY 200DB 1,712 Hs

x 1474 § HY 200DR 2.324 mn

xX 188 5 HY 200Db 270 19

x 360 3 HY 200DB G16 42

x. 100 «5 HY 200DB i?) 6

Xx 42.426 5 MQ200DB 60,097 B.A
7500 5 MOIS50DB 3,234 1,280

x 4178 § MO200DB 647} 752

x 0 5 HY 200DB 16,387 0
x 0 35 Hy 200DR 9,797 a
x 0 35 HY 200DB 11,283 6
x §.700 5 EY 200DB 14,393 1,003

a 1405 5 WY 200DB 23,476 5,556

x 598 5) HY 200DB 974 14?

x A459 3 HY 200DB 6.777 1,027

x 6000 5 HY 200DB 9,778 1,48

x 349° 5 HY 200DB 896 136
42.733 5 HY 200DB 32,054 3,560

19.690 5 HY 150DB [1.489 1.640

20.324 5 RY 10DR E1859 1,695

11,497 5 WY 1S0DB 6,708 1,916

15,738 5 HY 150DB 9.183 2,922

3,500 5 MQ200DB 1,925 630

18130 5 MQIS0DB 782 309

x 11,982 5 MQ206DB 18,573 2,157
N 0 5 HY 200DB 63,374 0
‘ON 0 5 HY 200DB 1,233 0
xO Q 5 HY 200D58 3,082 ft
xX ox 0 5 HY 200DB 1,669 0
x Ox Q 5 PY 200DB §56 0
x xX 0 5 HY 200DB 4,708 u
x XxX Q 5 HY 200DB 374 0
XN xX @ 35 HY 200DB 924 0
xX 0 5 HY 200DB 719 0
x XxX 0 5 HY 200DB 1,235 0

 

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 32 of 51

 

ee.

 

aoe ert ew v y- Ale: 0 pas 365 { CC eo *y eerie a ; cy & myn Py ny (ATP awe 8 emer RS Lanett eum ceaes,
PERFDRIV Perfortiance Sriven’ Vanasca caping hoon OMT USTSI2O PAGE AZ OT BL
A

XX-XXXXXXX ARAT poset be ‘eport

-
a

 

 

 

FYE: 12/31/2018 Form 11208, Page 1

 

 

   

   

_ Date, Bus Sec Basis
Asset Description _- Service | Cost % 179 Bonus for Depr_ Per Cony Men Eo.
65 26ce Power Pruner LOLOL? Ald xX xX O 8 HY 200DIs ;
66 Earth Auger SN#2395 LOSTGZE 7 ole x xX os HY 206K B16
Sold/Scrapped: 01/18
67 Earth Auger SINH2405 H2GELF X x OQ 8 UY 20Gbp 636 0
6% 63cc BP Biawer {2720/17 N xX N 5 WY 200) Sd) B
69 Bost Buy Computer Purchase A/24/17 xX x 9 oS HY 200Lss 2,045 0
7] Lawn Equipment - Mowers Ine SOSF N OX Q 2 HY 200Db 12.833 0
72> Computer Equipment OfOVLF x x Q 5 HY 200DB 10.788 0
73° 2015 Chevy Silverado Dump Truck MOV xX xX J@ 5 HY 200DB _ W734
“566.987
Grand Totals 75,601 252,836 3,915
Less: Dispositions aud ‘Vransfers 142,802, ___ 12,030
Net Grand ‘Totals wat 10,034 21885

   

 

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 33 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

  

 

  

ase WU AU-BIC0 S563 26 OE PPPOE OT TR ver
PERFDRIV Peroni Uriven [aeleeSping © i ee
464091022 Vepreciation Adlustment Report
FYE: 12/31/2018 All Business Activities
_ AMT
Fors Unit Asse, Lescription ce EB AME Sieferenees
Pave | ! } 2 Lenove Desktop Computers &O 0 Q
Page | } ? Hp desk iop a4 uf ()
Page J } 3 ¢ 46 te 0
Page 1 I 4 15 is ‘a
Page | | 5 2 Waiting Sofi Chairs 13 13 0
Page | J 6 2 Glass Desks 12 I? 0
Page } } 7 Wood Receptionist Desk 19 1G 0)
Page | } & ¢ 4g He G
Page | | g 3 Training & Dev Desk: & 9 Chairs 47 17 G
Page } J “16 4 stand up Gling cabinets G3 as 0
Page | j i] 2 Office Jet fax machine 33 33 0
Page | ! 12 do" TV ay 2 0
Paget | 13 Reiger 13 13 0
Page | ) M4 & Office Phones 1¢ ig 0
Page | I 13 Yune Clock 1G 6 0
Page 1 { iG 7 Security Cameras a4 Re. 0
Page | | 17 Break Koon table 1G 16 (
Page | } lé 10 Echo Backpack Blower PB770T itl hid t
Page | | 19 aun BROOO Gas Backpack Blower }4 14 0
Page | ! ay GO) Exmark S-Series Lawn Mowers A442 ea? 0
Page | i 2} ‘Toro Lawn Mower Modul 7853 87 gy 0
Page 1 | 2? lexmark X Series 52" Mower 101 104 9
Page | ] 23 pxmark Metro Walk Behind Mower oF Od 0
Page | } 25 (14) Keho SRM-280'7 Gas Trimmers 325 323 0
Page i J 26 (4) Stl Hi iGOK edge Trimmers Ha 1s 6
Page 1 } 23 C 7) Echo PIE 280 Edgers ze 170 0
Page | } 28 Suh) TE 100 Bedge Trissimer 19 19 0
Page | 1 29 Echo Gas Auger BAd10 42 4? 0
Page | j 30 Suh Chain Saw 6 6 0
Page | j 3 2016 Ford |-250 5,594 3,594 0
Page | j 32 2003 Ford 2-250 Carga Van 1,350 1,280 70
Page | ! 33 2001 Ford F-350 7582 752 0
Page | | 34 2006 Fard F-150 0 0 0
Page | | 36 2006 GMC Utility Box Tract: 0 Q 0
Page | I 37 2002 Chevy Track 0 0 6
Page | j 38 2014 Toyota Truck 1,003 1.003 Q
Page } | BY Mowine Equipment 3,536 556 Q
Page i 1 AG Mowing iquipment ido 7 0
Page | | 4] Mawing Fouipment 1,027 1,027 oO
Page } I 42 Voyager Trailer i148] 1.48} 0
Page | J 43 Mowing Equipment 136 s3 0
Page } ! 45 2012 Ford F-450 Vin#06691 2,46] 3.560 ~1,099
Page } j 4] 2012 F450 Vin #4 286i 1,134 1.640 -506
Page I 1 ag Tovota Truck 1.170 1.695 ~§33
Page } I 49 Irrigation Van 1,324 1,916 -39?
Page ] ! 30 Ford F250 1,813 2,622 -§09
Page } } 3] ‘Pruck « Mason Enterprises 630 630 0
Page | J 5? 2002 Van 326 30° V7
Page | j 5? 2016 Livwn & Landscaping Equipment 2,157 2,157 0
Page } i 54 (8) Kohler CMD Pro EFT Mowers 0 0 0
Page } I $5 (4) 26 cc PRO Trimmers 0 v 0
Page | h 36 (9) 28.2 cc CBI DR Trimmer Q) 0 0
Page f | 57 (4) Hedge Trimmers 0 Q a
Page | | 58 (2) 24" Hedge Trimmers 0 i 0
age | } 59 (11) 63ce BP Blowers 0 G 0
Page | ! 60 Pref Turf 28.4cc Curved Shaii Edger Q a 0
Page i I 61 (3) Z6ce Curved Shaft Edger 0 0 0
Page } j 62 (2) 28.1ce Stick Edger 0 0 0
; Page | I 64 (4) 26ce Curved Shaft Edger 0 Qi 0
Page | | 65 26cee Power Pruner 0 ti 0
Page | 1 66 Earth Auger SN#2395 0 0) 0
Page | | 67 Earth Auger SNH#2405 0 0 0
Page | | 68 63cc BP Blower 0 0 0
Page 1 1 69 Best Buy Computer Purchase 0 0 0
Page | ] 7] Lawn Equipment - Mowers Inc 0 0 0
Page ] 1 72 Computer Equipment 0 0 0

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 34 of 51

rat £4

 

 

onan Case B20 BOISE ROT OC 25 USE OF TO 20" PAGES AT OPEL”
PERFDRIV Performance Driven Fandscaping Corp rnea’. 10 Page A OF OT

AG-4091022 Depreciation Adjustmen Report
FYE: 12/31/2018 Alt Business Activities

ROT, ARMS ET

 

 

ra 0 er HE SIO TA Gy She rE enn ie watedte teint

 

 

AMT

PO a a. . _ Adjusimenis/
fem Unit Asset Description cee TE ARAT Preferences

i "3 2012 Chevy Silverado Dump Truck : 0 0

He 2078 Ford F250 FRAG? H23.312 0

Signage

a , 7 SME Q
rh Phone Systen:

]
i “077 AUT 0)
} 17 (3) 25.44CC PAS Power Source 137 1.370 0
} FB (4) 22" KOHL Command Pro Ebi ECV860HD T2879 33,579 b
| Page | i 7S Tree Dally 371 0
Page } i 8e Trailer 3,800 3.800 0
Page | i 8} Landscaping - Plant Installation ; 7,988 FO8S 0

] if

i &

!

i

!

   

F Page |

Pape | a2 (3) 30ce Pro Trimmer dd 1.106 Gg
Pave | 83 Q) Blower AG 856 Q
Page | &4 (4) 26ce pro trimmer pda 1233 th
Page 1 B5 35.8 cc 14" Chainsaw REEae 300 0
E Page | RG TY 50" SI 543 0

Page | RY Computer Monitor 1G 24” 209 BUY Q
E Page | ae (7) Micd-Reach: Hedgcirimmer OM 257 0

i
Page | } &9 (33 jledge Clipper Attachments an 437 G
Page ! i ad (13) 28.2 CC Cable Drive Trimmer 451 443] 6G
t Page t J | (7) 63 CC BP Blower Tube Mount 2.996 2,996 0
; Page } } 92 (4) 26CC Curved Shafi Edger 1.233 1,233 0
: Page | : 93 (1) 26CC Cu ved Shafi Edger 308 308 0
Paseo} J 94 (2} 26CCPro ‘lrimmer

 

 

 

 
Case 8:20-bk-03563-RCT Doc 159-1

 

 

 

 

Case 8720-03

PERFDRIV Perfortnance ‘Driven Tahdscaping re

   

Filed 12/02/20 Page 35 of 51
~ FHET OSLO “PAGS aS GE BT

 

 

  
 

 

FOR AON AEN A Rie MET ree ee Fae

 

    

 

, A e aS TQ gr pi © pts
46-409 1022 Future Depreciatic EYE: T2/(S4/419
FYE: 12/3112018 iF ‘on m4 1208, Page ‘4

Assal Description Cox Tay AM]
Lier MACRS:

i 2 Lenove Deskiop Computers VOT ATS 12gy sy %]

2 Hp desktop WOés! “ago 34 38

3 5 Laptops VOI 6g ag AG

3 2 Waiting Safa Chairs MOl/l5 200 ) 9

7 Wood Receptionist Desk VON 200 i4 il

§ Conference Table & 6 chairs VOV/TS 650) 29 29

G 3 Training & Dev Desks & 9 Chairs Pon'rs 750 33 33
id ‘4 stand up filing cabinets V/QVAi: 1.000 4d dd
1 2 (lice Jet fax machine HOLS Sng 2 32
12 40° TY MONS 369 5 i >|
14 5 Office Phones (OTS 300 14 14
is Time Clock MUS RIA 1a 1G
17 Break Room table VWOLAA 250 I} 1]
20 (2) Exmark S-Series Lawn Mawers HOWIS S7A97 wid3 2,543
35 (14) Echa SRM-280T Gas Trimmers VOUS 5.600 aos “323
26 (4) Stihl HL 100K Hedge ‘Trimmers. LOLA ES 2,000 115
ai (7) Echo PE 280 Edgers VOWS 2,548 i6g
28 Stihl HL 100 Hedge Trimmer MOHTS 316 1s
24 Echo Gas Auger EAA10 MONI 720 4]
BY 2603 Ford E-250 Cargo Van S/QH/16 7.500 53 Lay
33 2007 Ford P-350 SONG j ia ATS
aa 2006 lord F-150 DHA? 16! 0) (
36 2006 GMC Utility Box ‘Trick GANT? QO 0 Q
37 2002 Chevy ‘Truck 2 SALF 138 0 0
39 Mowing Equipment Wbgiis 2610 L778 Hv7s
40 Mowing Equipment b/0G/14 395 VW FA
4) Mowing Equipment OF OFT 8.317 513 543
42 Voyager Trailer 1/04/14 12,000 74) 741
43 Mowing, Fquipment 1OAGN4 1,099 G? 67
49 Irrigation Van S/LSSES 13,497 1,324 LOS
40 Ford ¥-250 2/23/45 15,738 t813 2,622
51 Track - Mason Enterprises SAUTE 3,500 398 398
52 2002 Van 4/18/16 1.813 207 304
53 2016 Lawn & Landscaping Equipment G/OTAG 23,965 1,362 1,362
54 (8) Kohler CMD Pro EFI Mowers MISAT C337 iu 0
59 (11) G3ce LP Blowers AQT AOS }} 0
él (3) 26ec Curved Shalt Edger 8/2207 924 0 0
62 (2) 28.1ec Stick Edger 4/047 719 0
G4 (4) 2600 Curved Shaft Edger A207 1,233 v 0
65 26cc Power Pruner 1OALOAF S14 0 0
G7 Earth Auger SN#2405 W2GAF 636 0 0
68 63cc BP Blower 127217 547 0 a
69 Besi Buy Computer Purchase ADA 2.045 0 6
7) Lawn Equipment - Mowers Inc 5/05/17 12,833 Qa 0
72 Computer Equipment OHO 10,788 0 9
73 2015 Chevy Silverado Dump Truck 1/01/17 AO,734 0 0
74 2018 Ford ¥-250 WISAS 123,312 0 0
75 Signage OANLALS 3,504 a 0
6 Pine System MlAs18 4,077 6 Q
Ti (5) 25.4CC PAS Power Source HABE 1,370 0 0
18 (4) 52" KOH Command Pro EF] ECV&6dGHD 3/08/18 33,579 0 0
79 Tree Dolly 9AANS 371 0 0
£0 Trailer HAB/LE 3,800 0 0
a] Landscaping - Plant Instailation BALO/TE 7,988 0 9
82 (3) 30ce Pro Trimmer 8/5/18 Lida 0 0
§3 (2) Blower S/15/18 $56 ti Q
8: (4} 26cc pro Wimmer 8/01/18 1.233 a 0
85 33.8 ce 14" Chainsaw SANS 300) 0 0
86 TV 50" BALES 313 a 0
87 Computer Monitor LG 24" P3018 309 } o
88 (2) Mid-Reach Nedgetrimmer A/IB/1E 237 0 0
89 (3) Hedge Clipper Attachments ASV3/L8 437 4 0
90 (13) 28.2 CC Cable Drive Trimmer 4/13/18 4,451 0 0
9] (7) 63 CC BP Blower Tube Mount 4/13/18 2,996 0 0
92 (4) 26CC Curved Shaft Edger 4/13/18 1,233 0 0
93 (1) 26CC Curved Shaft Edger 4/10/18 308 0 0
94 (2) 26CCPro Trimmer 4/10/18 616 0 0

Pe RE DT AL aN Ege oe siete

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 36 of 51

 

 

 

 

ase 3° YRS C3502 ROT DIE 26" Ea USTED

PEREDRIV Perforiasnce
XX-XXXXXXX Pr ULUEFE
FYE: 12/31/2018

Wen Lands scaping Corp
epreciation Report FYE:
Form 1 11205, Page 4

 

Page as oor

PAlad4s

 

Mises TERT writ cle nC

: Date In
| Assei Desciption a, eivica_ Cost Tax

mortizalign:

 

SAG £160 12.790

 

 

 

oF Loan Cost AAHIS 3,200 536 »
Os Loan Cost 12/03/18 3,000 500 :
95 Loan Cost O/OLF . 6,323 632 4
we A623 1,462 (

Grand ‘Vatals 563,083 54.261 sa

 

PRO Etat oo at at

NR ae

 

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 37 of 51

PERFORIY Case 8:20-bk-03563-RCT Doc 26 Filed 06/19/20 Page 47 of 61

Fom PEZOS Schedule K-1 Summary Worksheet 2078

 

 

 

 

 

 

 

   

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name _—
Employer ideriification Number

verformance Driven Landscapin g Coxp : 46-40¢1022

4 Sharchotler Mame Toe SSNIEIN BOERS Cee
column Pa un. BLOr 74-6890

Goluma © oo - _ ees ~~ eae torre aren

Cohan DB _ ~ _ eT oem ee ua - Tee

Schedule K Items Column A Column 8 Column C Column ' Son RK Not:

1 Ordinary income 676,695 676. 69!
2. NelrenlalREiIng rer reer es — so Wt LE
3¢___Net othe: rental ine - . Toe oe - ceo .
4___filerest income _ - Aga
5a Ordinary dividends TO a rrr emrrens © et cee an ane
5b Quatiied dividends II ~ — ~
6 Royallias _
i Net ST capital gain ae :
8a Net LT capiisi gain . oe _
8b / oo
9 Net See $221 gain _ 6, 650 _ _ ee a 660
40 Other income (loss) we 7
14 See 179 deduction 184,626 —— - oo - ~~ “184, 636
42a Coniritutions
2b Invest interest exp ~
12¢ Sec 59(eK2) exp a ~~ ~ ~ mo
72d Other deductions
43a Low-ine house 425
13b  Low-ine house other —
43¢  Qualif relied exp _ _ ~ , “s
13d Rental RE eres _ _ , ~ -
‘13e Other rental credits - -
43f _Bioiuet credit - ~~ ~~ - oo
43g Other credits ~ ~
44b Gross ine ali sre " ~
{4d-7 Yoial foreign ine ° _ ~ 7
44g-k Total foreign deds ~ ~
141 Total foreign taxes : “ : ~~
14m Reduct in taxes . ” ~~
15a Depr_adjustment 3, Bae. _ _. ° _ ~ es 3, A42
‘5b Adjusted gain (loss) ~G,309 ; “6 309
415c Depletion
15d inc-oilfgas/qecth _ _ ~
15e Ded-oillgas/geoth ° ~~
18f Other AMT items _. .
‘16a Tax-exempt_interes! . ~ a °
46b Other tax-exempt _. —— — ~~
16c_ _Nonded expense 47 ,262 OO 7 7 i _ “es - ~ OF (262
46d Distribulions 500,000 _ _ 500,000
iSe Shr fean repmis
i7a__Investment_income 284 284

 

Investment_ expense

Income (loss) 499 003 499,003
Case 8:20-bk-03563-RCT Doc 159-1

PERFulde

Form t 4205

 

Name

  

Case 8:20-bk-03563-RCT

Doc 26

Filed 12/02/20 Page 38 of 51

Filled 65/1 9/20

Page 48 of 61

 

 

Retained Earnings Reconciliation Worksheet

For calendar year 2018 or tax year beginning

 

 

 

 

 
 

 

 

 

 

ending

2018

Employer Identification Number

 

 

 

 

 

 

 

 

 

 

Perforuence Driven Landscaping Corp Ce ee XX-XXXXXXX
Schedule Lo» Reisiced Earnings
Retained Eamings - Unapproprias ! (ccumulatiad E625 ceneeee
Accumuiaied Adjustments Account
Undistribuled Praviously Taxed income oe oO
Other Adjusimenis Account oe a
Retained Eaminas Timing Differences ee a oO
Schedir: «. Line 24 - Retained Earnings
Schedule Me2 - etained Earnings
Accumulated Undistriteciesi Accumulated Qter Tuist
Aqhustments Previously Tied Pornhigs Adjustnenis Reizined Earnings Retained
Account Income and Progits Accouni Timing Differences Famings
Beginning oF Year 30,147 ee 0 . Q ec ee coe v _ VY
Sudinary Income (Loss) OT 6,695,
Ores Additions 6,934 cee a 6,934
Other Reductions ____ 211 , 888 _ __ _ 211,888
Distributions 500,000 . 500,006
ind of Year 1,888 _o _ 0 Oo 0 1,888

 

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20

HORE,

PERFDRIV
XX-XXXXXXX
FYE: 12/31/2018

Let

Per fort mance Driven

ase O27 Sic (). tare

S

ca ‘ping orp,
‘ederal

Page 39 of 51

TOE “26 F led d Sf 19770 | Page ag ar et HTM RIEL NA URE MNES ono 9

statements

astern

sorta tage,

 

Form 14

Descripucn ;
t Jncome
Section 1231
Total

 

Tris

Net Gal

  

Retained Ears:

STL HES.

 

 

Reconciliation Worksheet, AAA Other Acuiti

 

__ Amount

Mmer Recuctions

 

Form 4120S, Retained Earn

Description _

 

[| «6 Panes and Penalties

 

Trave & Entertainment
Officer Life Tas Premiusas

Section 179 Expense

Total

 

Reconciliation Workshest, AAA -

__ Amount

397
4,145

 

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 40 of 51

 

 

dO5159/26 Pag

©

 

 

 

th

t

BE

rv

DO

RCA

0356

SO B-2602 bk

ot.
*

€

zWI7
2a

|. HERSMEOMN CO LEWREGHIALY6 6 TNOLLOUSSAGTOL SWS

 

RUSYSYROP UVOTReSUWTOTUT WEGT “OTADSSs xzeplouszeusS

QSSUSYIOM UOCTRZRWIOLUT We6gt uotTIDSs
Nanled OF GEHoOWLiv ATIVDILWWOLAY

 

BUNQIOL

 

BNGS Juswuoeny

SRL

 

 

CCOTSOF-Se

J3QUUNN WORBaynUapY JeAOrduTy

dzto> Burdessnuey weatzdq sovemroyzed

 

 

Buipua -

awen
i SOSLL
i (@enp “es

Suiuuibeq 2ead xb; 2S GLO? wesA ienuayjes 104

ACid - Buips owossey

3

 

Aldds¥sd

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 41 of 51
PeReDers Case 8:20-bk-03563-RCT Doc 26 Filed 05/19/26 Fege 54 of 61.

Ae os aye .
Fon 14 i208 | Two Year Comparison Worksheet Page 7 Of

t E
Name

  
  

 

Fexformence Driven handecaping Corxp

 

 

Gross poll percentage

 

Net receigis

  

of goods soli
Grose profil

Income

 

 

 

“Total income floss)
Compensation of officers
Salaites = 2s less employnient credils. - ee
Repairs end maivenance bocce ve cbee eee. | oo
Bad debs tees bo
BONE ects eer retvetettettt trees bo HE BOT _ 318, it 20 266,823
Taxes and leenses : 105 4 -~L,1789
Interest 150,363 102,023
Daductions Depreciatia: 35. 847 ow mee “ at 318 |
Repietion

isation af oificers

 

 

   
 
 
 

885
42 1605

 

 

 

 

 

 

 

 

t.

 

Pensicr frotit-sharing, efe., plans
Employee benefit programs

Othet deducts.is
Total deductians

 

 

 

  

 

 

_. | Ordinery business income (loss) — 9bs 874 _ 676, 685 ,L7
Excess nel passive income or LIFO recapture tax L |

 

Tax from Schedule D

Total tax nee Q | Q

 

 

t

a

t

t
iO

 

 

 

 

 

 

 

 

 

 

 

 

 

Tax deposiled with Form 7004, a _
Credil for federal tax paid on fuels an . .
Tax and Refund applied for on Form 4466 £ _. Ki }
Payments Total payments and credits oo a oo oe
Tax due (overpaymen) Se oO 0 0
Estimated tax penalty from Form 222000 . . 7 :
Penallies and interest _ .
Net tax due (overpayment) OT. Q

 

 

Overpayment credited to next yeai's estimated tax
Overpayment refunded

 

 

 

 

 

 

 
Case 8:20-bk-03563-RCT Doc159-1 Filed 12/02/20 Page 42 of 51

 

 

 

 

 

» 2048

 

PERFORIY Case &:20-bk-03563-RCT Doc 26 Filed 05/19/20 Page 52 of 61.
rom “EPAZBS Two Year Comparison Worksheet Page 2 42017 &@
Name —_

Ferformance Driven Landscapiamnc

 

Corp

Employer Identification Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

Ordinary business income {lossy Le
! Net rentai reat estate income (loss) _ oe
| Other nel sertat income floss) _ —_ ; ° , ey
tno) RM@rest mea _. 284 ~
(Loss} Died le ccceeeteetecteeeee. ae —_ _..
Royalies ee eee Jno
Nel shori-term capital gain oss) oe fe _ _ ; _ ;
Wet fong-term capital gain oss) _ oo
Nat Section 1237 asin loss) __ ; 6,6 50
Other income (loss) .
Seclion 17¢ deduction _. 184,626 | - 27h.
Ghatitable contributions eee _ _ | ~ 25]
Destciens | Investment interest expense ee _. s " —
Section 59(e)(2) expenditures a - _
i Other deductions seteetdntet tes ew bo wae ee
howdncome housing credit (Section 4205) oooeeeeeee __ _ _ :
Lowdncome housing credit (other) eee. - ——
Qualified rehabiliation expendilurce {rental reai po _. ee en ee _ -
Credils Other rental realestate credits ee _ . a
Gther rental credits on ~ __
Biofuel producer credit _ _. 7
. Other credits _ _.
Total foreign gross income { a |
Foreign Total foreign deductions ce nee ee
Transactlon®| Total Se - 4
Reduction in taxes available for_credit ee .
Post-1986 depreciation adjusiment . “T64 73,442 ~2, 67 a
Adjusted gainorfoss | _ ~6,30% 6,309
ALET Hepletion (other than oil and pes)
lems Ol, gas, and geolhermal properties-gross income | ; im
Oil, gas, and geothermal properlics-deductions _ ne
Other AMT items _ _
Tax-exempt interest income _. _
Items Other tax-exempt income _.
Affecting Nondeductible expenses 21,233 27,262 6,029
SMH Reels 7 pistibutions 600,000 500,000 -100, 006.
Repaymeni of loans from shareholders _ _
investment income 284 284
cther Investment expenses eee
Information | Dividend distributions paid from accumulated E&S - ~
Income (loss) {if Schedule M-1 is required) 770° 1 432 489 003 -271 ,329

 

 

 

 

 

 

 

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 43 of 51
PEntoRy Case 8:20-bK-93563-RCT Doc 26 Filed 05/19/20 Page 53 of 64

 

 

 

. St . VF yet sayeaet Shae ©
Fom P7208 'wo Year Coniparison Worksheet Page 3 At? & 2048

 

 

 

Name

Employer Identification Number

Performance Driven _

 

 

Pog ets ¢
Schedule sa ng) assets sheets Hore nese e ees ee bee ce esas we
i Beginning labilities and equity

 

  

   
 

Ending assets
__ Ending liabilities and equity

    

eRe ob
oe i): hi | 1 386, 822
Net income (loss) per books _ 749,099 : A471 ,741 i
Taxable income not on books

Schedule Book expenses nol deciieted
Met oe

   

 

 

Income on books nol on :eiuen
Return deductions nol on books

 

income Goss) per retum oe 770,33

Balaice a beginning ef year - i LLB, 852

Schedute Ordinary income (loss) irom page 1 259,874
Me? Uther additions

 

 

 

 

 

ABM Qiher reductions _. 23.0, '775 7
Distiidutions _ 600,000
Balance at ond of year... pac uhpapetet uss 30 L&T
Schedule Balance at beginning of yeas _
NMi-Z Disiributions
Pil Balance at end of year
Schedule Balance ai beginning of year
E&P Balance at end of year _
Balarice al beginning of year
Schedule Other additions
M-2 Other reductions
OAA Distributions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tola! income (loss) lems: oo — no os Ee
Income floss) per inceme statement
Temporaly difference _
Permanent diiterence

 

 

 

 

 

Total expense/deduction ilanis:
Expense per income siaiement

 

 

 

Temporary difference

Senedule Permanent difference
i

 

 

 

 

Other items with no differences:
Income (loss) per incom. statement
Income (loss) per tax return

Reconciliation totals:
Income (loss) per income statemeni
Temporary difference a.
Permanent difference

 

 

 

 

 

 

 

 

 

 

 

 

income {loss} per tax return

 

 
Page 44 of 51

Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20
“F290 B20-NOBS64RCT Doc 26 _ Filed

 

  
 

  

 

 

 

 

   

 

 

PERFORIV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

C3} nf er, OO) ool yb any ee A co fte~ 0
OO] NY eh | ea] Ov] SEL UCD OPW] st wmlaledion
i : 5 A
YS] SPN OPA LT [Sea] @l [ow] a) et | :
stlolot -lolalmelal fintolin] Jalolotoy 3
wlaymalatinials! folaja] [Slalalo =
etl vt rt etfet Olin] wo 2
LY clos ct et ©
i
1 ‘ot
wedeme de fee wept Fd J
exyieiit OyPaiiqhiy
wena d Oybo: cpolioyla
Po pst oup ae Wtafeofsa:
eu : i slolia thiol Ai
ei : fe Ye IA} eOaliG rt Pope]
oO NY MPO Hp arbre oe OF ia haar:
a CHATS LOT N rt tiled CY] a} Aoy
intotar oO wl
ene et ceded peoedue dd oe
| - 2.
Ha}; Oln ae PUN} eas
eHOlS! jis rmloho|e
m MPEALO ; mit aloo
. t ad ce; <re eee choad <a ee ee
™  doofevtur mpet}se! [tolearfaal fostoviis los
mi cA ee oO # of she Oey] An
a iy Cape Qpetper ei Lat os
~ . . 6
“op Ww rat rt
i ene eee 4 -
wo STW] os] oy es oO 1} 00] or;
33 WOO lalopm, fetistlos
w Qpwpe OF oO raps
7 wf os . 4 stoapooad os
i. e abst hit «) PEL wtpWhpe oOo
she Go aH POO | st &@ ™ Sialwo
‘3 a 02 rt TOY - rt oO N wy) ze
mn. o CN =
cv =
so 7 e
Oh ey oO Oo \G Olay
rtios ad om ay 0] cH fet
a “ sf fey | oy pro
in . ~ ‘| “ spp.
"a Q oO a <i Mm] tet S
o = o w Qo apo oe
nN i. ca Mm st wm 8
vt rt re 2
tt
i
a — - 7
wi
as oT AO Lan [1c bO | ay Lola at OD] <a t] Gy
esboig]m Lo CLO TS ©] <#1 ar] ip
04 Oole-fmia n aypobe |b ao}
A. ~ =} OO . sp oep os. slop af 4
wt se M a si oO oy Os] GO} Ov | te
Ole! on mle rm we wt Mp}in
om) a OV] SELIM fey its) OVP SB yt
oi
“
4
a
roy
i
O
rt]
0
f
a
rel
ci
@
&
oe
et
Cy
_ w : ‘ :
U ae § : oP 5 is
. (8 oo @ Bw a4 : 3% 1 ow
0] i (‘EH e BE 12 : (S&H, eB
Cy ct :O9 2s 2s c ::. €e & B i
[2 5s 6 : :o 6s 8 & i
NI i 2sw2ae2 8? 28 : te ° SEs i
= | o| eg8eebbbe (2 igsp 333 ee
wean wy a B&st&seue i$ Tk as F ca SB 2
3 ah & e BE im oD p> jae cc ©
» 4 g £Ss oPBaow Bog cage iu So 6
EO @ ow ~ 5 20o 8 BE S = “A ; ;
E 8 A, ~2» 9% G8 BRC BPEL Gewese 3 ag o a
Ss |z BSPPESEeESRESSEEESE 2 2 &
z oagaorOnmrEoOAan - Oo Se &

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
   
 

   

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 45 of 51

 

 

         

—| oan‘ores
ot poOtDgEs

 

 

a _.. Bee NE : woe | OOO DSSS

je

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

    

 

 

 

 

 

 

 
 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coad
QQ
vo} SOOL ES
Q
ee! i 7 DELLS
co. .
5, - a ec obec
| } ‘ SUCINGYISID PUSPIIG
= o’oos : 90012295 "300 ' 08S £62'S t Syed UORE.C-159 G WoL SUO}NUISIC
= Seg Stee ; so Buin sBujuies pauieioy
t Let OE 065 LEZ | Zi98° 6 Noose sjusujsr[pe payeinunoay
© 1 mom ens “ swosd 9 sSujuree payeinuinaoy
oO 6505212 Ch. T6zZ . The’ es ;
DD! = sy, Ir S - Me
x nee Lge TE CLs" 68¢ | 2&8" 36
voy Tes’ GET L : O6¢’ TEP Cle ° GOT
i ; Zea srg‘ pst’: 061/024 SSe"19z SJOSSE [BIOL
© PSS yey eae CEE‘ OL: €Sé‘B2E yao pst (s30}) eluoau! sjyexe) UORRLOdIOD §
‘ t Sm ee ee wee tae saxe} UBi8s04 IOL
3 bee e ee eevee eeeeeeseeee cevveeeens suononpap sao
ae Gz OOF 0992 SSE SuoHqUIUOD a1geweyo
Ve SUS FET ZGe St :  cccsereteresssissvesesesss, H3#OMPBP GLE UOHDeS
a : ($80!) SLUSIUL JBUIO
o Po s9"9 ose g= ee ee ‘ssop ules LezL uonoeg TaN
SI ~ wel bee e ede c eee eeeetee cece uber ‘esos! weB jeydeo Yay
© = Se . [rr rrr sanjeso: o. spuapiip “saratu|
4 po es S8O}) SUICOLY |2BIUOI JEN
CL 361609 i; Sus"9L9 bLS'SS6 ; €9L"og¢ eto‘ TEE 697 7st Of {880}; wool sseuisng AleupIO
|
aloe LTase BT0g i STtOz ¥TOS
e205 hutaetspuey uUsaTad sotewroyrzeg
awen
|
| Z e624 Hodew AgO}SIE WumeRy XE! i GOGEE wos
|

 

AleQsed3d
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 46 of 51
PERFORN Case 8:20-bk-03563-RCT Doc 26 Filed 05/19/20 Page 56 of 61

 

 

4005 Shareholders Basis Worksheet Page 1
Fom ‘EP tT2laa 2018

Schedule K-1__ | For calendar year 2018 or lax year beginning _ ending

 

 

 

 
 

 

 

  

Name Performance Driven Landscaping Corp Taxpayer kientification Number A 6.
Joy DeGrasse a . ce ee rredaclec oe
stock Basis
Ve begiening of yes stock basis ce oo 433,306
4. Capiet conbiutions
Additions:
3. Ordinary buvs.css income Oe 676,695
4, Neat rental incre: a
5. Inlerest, dividends, :ryaliies and net capilal gate 294
6. Net Section 1291 gai ee ne renee 6, 650
7. Taxexempt interest and other income
8. Other income ee 8 ce eee Ce
8. Gain os disposal of Section 178 assets, enn ee 83,629
10. -Olher incieases
11. Sublotal (AGG fae 4 Wwough fine 1) cea bees vets vevetety os vette cos teeeeee 2, 407 915
Subtractions:
12. Distributions - 500,000
iS ir ee

 

211,888

44 Other deci sé

15. Amount used to restore loan basis

16, End of year stock basi: (Subtract the sum of lines through 15 fom tine 14) 405, 127°

Lozi: Basis
17. Beginning of year isan basis
18. Loans to Corporat: ec ev ce cece nenee cece beete betes Gevttet nett nets velcbtbeetibbste cbutebbi tierce:
72. Loan basis restored - amount used in prior years to cliset losses
2. Other increases

oS

21. Loan repayments cece oe cece eee bee eb bed bb evo b beeen
22. Tolal losecs and dediiiens applied against loan bess (ee Sharcuolder's Basis “orksheet Page 2)

Zu. Other decrevcas

24, End of year loan lasis (Subtract the sum of lines “4 through 23 from ihe sum of fines 17 through 20)

25. End of year stock and loan basis (Add line 16 and tine 24} 405,127

500,000

3,117, 015—

 

31. Loan basis before logan repayment (Add line 29 ase BQ)

32. Shareholict loan al begining of tax year

 

34. Nontaxable return of loan basis ((Line 31 divided by line 32) multiplied by ime 33)

35. Gain recognized on repayment of shareholder loan (Subtract tine 34 from line 33)

 

* No gain recognized in current year.

Nole to shareholder: This worksheel was prepared based on corporation records. Please consull with your tax advisor for adjustments.
f.n06) UOnecd:ou uo paseo peredaid Sea. CPUS HOM Siu; 2 ODJOUSIBYS 0] JON

portent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 1 r
| — | Se Gee tiz | aaatte ;qHONPEp pue PAPUOU |e}0.L
| /Sé9 VST | OOOOTI Ses’ PST, 9z9" PEt SuISH! BIQHANPP 1210
| | ' i ; giasse 3/1 so jesodsip uo ss07
ct ; \ : | sexe} UBla104

e suanonpap Jao
r : : jap asuadxa vone}solojoy
5 | i ' ‘ABI JBIOIBLULUOD
ib : : : dxe cad aagonpoidaid
ie ! ; .cuxa (z}a)eg uonsag
RX ' ! i + sary
; ; ! uvooul AyeAos-suolanpsg
L ' aeuadxs ISsJayUl JUSUYSSAU]
N ; SHORIAPSP aOTVOY
g | (00. GaUOD AIBSUOS feng
US : i (%0z) dod web deg
= : i ic.50} Bao %o¢ do:d wed deo
2 : ' '  {mOe) sucuaUOD YsesudN
iE : (%OS) auHosd ALSSUOd 12ND
L (%OS} SUONNGWUOD YSeOUON
aR i | {4408) SuoNNqujues ses
2 (%09) suoHAguuos Used
Pet 99 PET 00 00T) 9z8‘ FET 9z9' "eT | SSUGAKS BLL UONDES .
: Sasso! JOYIO
Hn i ' ssoj Clomad Jeo
fir S80] Log UONIAS JON
d eso: sanded wuel-buo7q
‘ie i | SSc] 12udeo warpoys
i | $80] Je}UOL 13U JAYIO
i j | SSO} ayeysa jea! jejua! JON
+ : SSO] SsoLIsNg AIEUIPIO
Nt “sway afquonpeg
a CSO 1% Co OOT! Se" Le eSZ' LS SsSuecnS CeouOU aBiquonpepuany
Peso) Pama SEO 2 Eso 1 S805 yaaa, S507] Ss07] fba,, SOsnOF>
to HEOT PSA | SEfAOHRSICD = nL 2O}S PaMony : [e103 WSN penusdsng |
oO \

 

 

 

Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 47 of 51

 

 

 

 

JSQUINN UOHeoRUED!

12 YDOIS O} peyeoar'y sso7q

 

 

esseajsq Ace

dzeoj Butdeospuel usatad seoueseumoyrseg
BWeN

 

fY-y ajnpeyos

Seq weed XePIC 310g Jead sepucied Jos

 
 

au

 

% OBS SYSMIOAA SISEG Saepjousieys

 

AlsQsdad
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 48 of 51

 

 

 

 

 

an SOU s “ied OSTEND ier epee
PERFDFGV Perfritance” Diese) ahdscaiing p Hed USHLGIZ0 Page SBOF el

XX-XXXXXXX Federal Statements
FYE: 12/31/2018

eraser meee Patron

 

 

Form 1120S, Page +, Line ia - Gross

Ia
} @
Fra)
i
i in
ao

2
D
tn

: vescription — Amount.
(rounds vontyvact Income

 

 

 

  

 

  

4 es fe T, 757
fneome e81,355
ve Contracticl Inccne 320,174
Irrigaicon T&M Income 375,052
Total $s 3, 364, 338
form 1120S, Page 4. |.ine 12 - Taxes atic Licenses
___ Description
Tee Bxpens:
© bLicens Fee:
Busine: 1S Licenses & Fees
Tot. |

 

 

 

Line 413 - ners st

_ Sescription _
Interest Exponse

 

 

Tetal

 

 

 

 

 

Form 1120S, Page 1, Line 18 - Employee Benefit Froarams
; _ Description ; — Amount __
Employee isnefit Program $
Total +

 

Form 11205, Page 3. Schediie K, Line 4 - Interest Income

Description —__ _. Amount
Other J:rerest S$ 2R4
Total $

 

 

Form 1120S, Page 4, Schedule K, Line i6c - Noncdecuctible Expenses

Description — _Amount

 

Fines and Penalties s 397
Offices Life Premiums ae 720
Tage 1 Meals 4 14S

 

Total S$ 2 7 262

 

 
 

Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 49 of 51

; mmmmeenee " ITE PRY eet Ee
PERFDRIV Perfor hance Dr ven Y Landscaping Cor so Hed USOT Page SOF OT

XX-XXXXXXX rederat Staternents
FYE: 12/31/2018

 

URSA ro

 

remanent

torm 11205, Pade 4, Sc snedule Line [7a Inwes nent licorme

‘senption Amour

Intervet

bo Incus S
Tous $ 284

Form 1120S, Page 4. Schedule L. Lin, 7? - Loans to Sharcnolders

- Loser Hiption of Yue:
hoan ‘o Shareholder $ __ 8B6,-..95 o 1,26

Total 9 G8 Oy Ate $ 3,265,

 

Form 11208. age 4, Schedule |.. Line 20 . Mortgac1s. Notes. Bonds f'ayvable in One Year or
More OF

Beginnnc

__Bescription . of Yea!

votes Payable $ ,
Note Payable - 2042 Pord F-45 a
Note Payabie - Ford }
Note Payable - Ford 73
Note Payable - J. Sanford GMC 4
Note Payable - 3. Sanford 201 Pit
Rete Payable - J. Sanford F-1 5,508
Note Payable - J. Sanford 200 4,821.
Note Payable - J. Sanford 200 &, £73
Ally ioan os
‘iote Payable - dence - 2206 402,91.
Note Payehle - Cadence - 2206 285,506
Haneeck Equipment f.oan ; ot, 140

  

 

 

 

fotal $878, 30] 6 1,02:

 

rorm 1720S, Page 4, Schedule L, Line 23 - Additional aid-In Capital

. Beginning End
Description oi Year ___of Year

 

 

Paid in Capital Po _ 910 $ 516
Total $ __ 510 S 510

 

 
Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 50 of 51

 

 

 

-_ Case 820-Dik- S563 ROT GE 26" Tiled Day tor 33 Tor
PERFDRIV Performance Driven landscaping Cons 9 Filed US/TSI20™ Page GU GF SI

XX-XXXXXXX Federa! Staternents
FYE: 12/31/2018

 

 

 

 

 

Fotin 1425-A, line 3 - Cost of Labor

__.. Hescription Amour

Cost. ef Labor : _ 2, 01s, 0)
Total $2,019, 64"

 

 

 

 
 

Case 8:20-bk-03563-RCT Doc 159-1 Filed 12/02/20 Page 51 of 51

 

 

ot if I UO: he C | 3 2 r ? cy
PERFDRIV Perfotitiance 4 riven a ing Cong go Fle OSTEO Page BT Orel
XX-XXXXXXX Federal Statements
FYE: 12/31/2018

 

 

 

Form 4562, Page 1, Line 14.- Business Inc

 

some Linsitation
_ _ Description

 

 

oo _ fount
Gidinary sacome (Loss) s WS, 695
Net Section 1231 Gai: (Lose: &,650
Shareholder Wages

(13,804
Business Income

 

 

 
